
	
		112th CONGRESS
		1st Session
		S. 23
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 35, United States Code, to
		  provide for patent reform.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 America Invents
			 Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. First inventor to file.
					Sec. 3. Inventor’s oath or declaration.
					Sec. 4. Virtual marking and advice of counsel.
					Sec. 5. Post-grant review proceedings.
					Sec. 6. Patent Trial and Appeal Board.
					Sec. 7. Preissuance submissions by third parties.
					Sec. 8. Venue.
					Sec. 9. Fee setting authority.
					Sec. 10. Supplemental examination.
					Sec. 11. Residency of Federal
				Circuit judges.
					Sec. 12. Micro entity defined.
					Sec. 13. Funding agreements.
					Sec. 14. Tax strategies deemed within the prior
				art.
					Sec. 15. Best mode requirement.
					Sec. 16. Technical amendments.
					Sec. 17. Clarification of
				jurisdiction.
					Sec. 18. Transitional program for covered business-method
				patents.
					Sec. 19. Travel expenses and payment of administrative
				judges.
					Sec. 20. Patent and Trademark Office funding.
					Sec. 21. Satellite
				offices.
					Sec. 22. Patent Ombudsman
				Program for small business concerns.
					Sec. 23. Priority examination
				for technologies important to American competitiveness.
					Sec. 24. Designation of Detroit
				satellite office.
					Sec. 25. Effective
				date.
					Sec. 26. Budgetary
				effects.
				
			2.First inventor to file
			(a)DefinitionsSection 100 of title 35, United States
			 Code, is amended by adding at the end the following:
				
					(f)The term inventor means the
				individual or, if a joint invention, the individuals collectively who invented
				or discovered the subject matter of the invention.
					(g)The terms joint inventor and
				coinventor mean any 1 of the individuals who invented or
				discovered the subject matter of a joint invention.
					(h)The term joint research
				agreement means a written contract, grant, or cooperative agreement
				entered into by 2 or more persons or entities for the performance of
				experimental, developmental, or research work in the field of the claimed
				invention.
					(i)(1)The term effective filing date
				of a claimed invention in a patent or application for patent means—
							(A)if
				subparagraph (B) does not apply, the actual filing date of the patent or the
				application for the patent containing a claim to the invention; or
							(B)the filing date of the earliest application
				for which the patent or application is entitled, as to such invention, to a
				right of priority under section 119, 365(a), or 365(b) or to the benefit of an
				earlier filing date under section 120, 121, or 365(c).
							(2)The effective filing date for a claimed
				invention in an application for reissue or reissued patent shall be determined
				by deeming the claim to the invention to have been contained in the patent for
				which reissue was sought.
						(j)The term claimed invention
				means the subject matter defined by a claim in a patent or an application for a
				patent.
					.
			(b)Conditions for patentability
				(1)In generalSection 102 of title 35, United States
			 Code, is amended to read as follows:
					
						102.Conditions for patentability;
				novelty
							(a)Novelty; Prior ArtA person shall be entitled to a patent
				unless—
								(1)the claimed invention was patented,
				described in a printed publication, or in public use, on sale, or otherwise
				available to the public before the effective filing date of the claimed
				invention; or
								(2)the claimed invention was described in a
				patent issued under section 151, or in an application for patent published or
				deemed published under section 122(b), in which the patent or application, as
				the case may be, names another inventor and was effectively filed before the
				effective filing date of the claimed invention.
								(b)Exceptions
								(1)Disclosures made 1 year or less before the
				effective filing date of the claimed inventionA disclosure made 1 year or less before the
				effective filing date of a claimed invention shall not be prior art to the
				claimed invention under subsection (a)(1) if—
									(A)the disclosure was made by the inventor or
				joint inventor or by another who obtained the subject matter disclosed directly
				or indirectly from the inventor or a joint inventor; or
									(B)the subject matter disclosed had, before
				such disclosure, been publicly disclosed by the inventor or a joint inventor or
				another who obtained the subject matter disclosed directly or indirectly from
				the inventor or a joint inventor.
									(2)Disclosures appearing in applications and
				patentsA disclosure shall
				not be prior art to a claimed invention under subsection (a)(2) if—
									(A)the subject matter disclosed was obtained
				directly or indirectly from the inventor or a joint inventor;
									(B)the subject matter disclosed had, before
				such subject matter was effectively filed under subsection (a)(2), been
				publicly disclosed by the inventor or a joint inventor or another who obtained
				the subject matter disclosed directly or indirectly from the inventor or a
				joint inventor; or
									(C)the subject matter disclosed and the
				claimed invention, not later than the effective filing date of the claimed
				invention, were owned by the same person or subject to an obligation of
				assignment to the same person.
									(c)Common ownership under joint research
				agreementsSubject matter
				disclosed and a claimed invention shall be deemed to have been owned by the
				same person or subject to an obligation of assignment to the same person in
				applying the provisions of subsection (b)(2)(C) if—
								(1)the subject matter disclosed was developed
				and the claimed invention was made by, or on behalf of, 1 or more parties to a
				joint research agreement that was in effect on or before the effective filing
				date of the claimed invention;
								(2)the claimed invention was made as a result
				of activities undertaken within the scope of the joint research agreement;
				and
								(3)the application for patent for the claimed
				invention discloses or is amended to disclose the names of the parties to the
				joint research agreement.
								(d)Patents and published applications
				effective as prior artFor
				purposes of determining whether a patent or application for patent is prior art
				to a claimed invention under subsection (a)(2), such patent or application
				shall be considered to have been effectively filed, with respect to any subject
				matter described in the patent or application—
								(1)if paragraph (2) does not apply, as of the
				actual filing date of the patent or the application for patent; or
								(2)if the patent or application for patent is
				entitled to claim a right of priority under section 119, 365(a), or 365(b), or
				to claim the benefit of an earlier filing date under section 120, 121, or
				365(c), based upon 1 or more prior filed applications for patent, as of the
				filing date of the earliest such application that describes the subject
				matter.
								.
				(2)Continuity of intent under the CREATE
			 ActThe enactment of section
			 102(c) of title 35, United States Code, under the preceding paragraph is done
			 with the same intent to promote joint research activities that was expressed,
			 including in the legislative history, through the enactment of the Cooperative
			 Research and Technology Enhancement Act of 2004 (Public Law 108–453; the
			 CREATE Act), the amendments of which are stricken by subsection
			 (c). The United States Patent and Trademark Office shall administer section
			 102(c) of title 35, United States Code, in a manner consistent with the
			 legislative history of the CREATE Act that was relevant to its administration
			 by the United States Patent and Trademark Office.
				(3)Conforming amendmentThe item relating to section 102 in the
			 table of sections for chapter 10 of title 35, United States Code, is amended to
			 read as follows:
					
						
							102. Conditions for
				patentability;
				novelty.
						
						.
				(c)Conditions for patentability; nonobvious
			 subject matterSection 103 of
			 title 35, United States Code, is amended to read as follows:
				
					103.Conditions for patentability; nonobvious
				subject matterA patent for a
				claimed invention may not be obtained, notwithstanding that the claimed
				invention is not identically disclosed as set forth in section 102, if the
				differences between the claimed invention and the prior art are such that the
				claimed invention as a whole would have been obvious before the effective
				filing date of the claimed invention to a person having ordinary skill in the
				art to which the claimed invention pertains. Patentability shall not be negated
				by the manner in which the invention was
				made.
					. 
			(d)Repeal of requirements for inventions made
			 abroadSection 104 of title
			 35, United States Code, and the item relating to that section in the table of
			 sections for chapter 10 of title 35, United States Code, are repealed.
			(e)Repeal of statutory invention
			 registration
				(1)In generalSection 157 of title 35, United States
			 Code, and the item relating to that section in the table of sections for
			 chapter 14 of title 35, United States Code, are repealed.
				(2)Removal of cross referencesSection 111(b)(8) of title 35, United
			 States Code, is amended by striking sections 115, 131, 135, and
			 157 and inserting sections 131 and 135.
				(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect 18 months after the date of the enactment of
			 this Act, and shall apply to any request for a statutory invention registration
			 filed on or after that date.
				(f)Earlier filing date for inventor and joint
			 inventorSection 120 of title
			 35, United States Code, is amended by striking which is filed by an
			 inventor or inventors named and inserting which names an
			 inventor or joint inventor.
			(g)Conforming amendments
				(1)Right of prioritySection 172 of title 35, United States
			 Code, is amended by striking and the time specified in section
			 102(d).
				(2)Limitation on remediesSection 287(c)(4) of title 35, United
			 States Code, is amended by striking the earliest effective filing date
			 of which is prior to and inserting which has an effective filing
			 date before.
				(3)International application designating the
			 United States: effectSection
			 363 of title 35, United States Code, is amended by striking except as
			 otherwise provided in section 102(e) of this title.
				(4)Publication of International application:
			 effectSection 374 of title
			 35, United States Code, is amended by striking sections 102(e) and
			 154(d) and inserting section 154(d).
				(5)Patent issued on international application:
			 effectThe second sentence of
			 section 375(a) of title 35, United States Code, is amended by striking
			 Subject to section 102(e) of this title, such and inserting
			 Such.
				(6)Limit on right of prioritySection 119(a) of title 35, United States
			 Code, is amended by striking ; but no patent shall be granted
			 and all that follows through one year prior to such
			 filing.
				(7)Inventions made with Federal
			 assistanceSection 202(c) of
			 title 35, United States Code, is amended—
					(A)in paragraph (2)—
						(i)by striking publication, on sale, or
			 public use, and all that follows through obtained in the United
			 States and inserting the 1-year period referred to in section
			 102(b) would end before the end of that 2-year period; and
						(ii)by striking the statutory
			 and inserting that 1-year; and
						(B)in paragraph (3), by striking any
			 statutory bar date that may occur under this title due to publication, on sale,
			 or public use and inserting the expiration of the 1-year period
			 referred to in section 102(b).
					(h)Derived patentsSection 291 of title 35, United States
			 Code, is amended to read as follows:
				
					291.Derived patents
						(a)In generalThe owner of a patent may have relief by
				civil action against the owner of another patent that claims the same invention
				and has an earlier effective filing date if the invention claimed in such other
				patent was derived from the inventor of the invention claimed in the patent
				owned by the person seeking relief under this section.
						(b)Filing limitationAn action under this section may only be
				filed within 1 year after the issuance of the first patent containing a claim
				to the allegedly derived invention and naming an individual alleged to have
				derived such invention as the inventor or joint
				inventor.
						.
			(i)Derivation proceedingsSection 135 of title 35, United States
			 Code, is amended to read as follows:
				
					135.Derivation proceedings
						(a)Institution of proceedingAn applicant for patent may file a petition
				to institute a derivation proceeding in the Office. The petition shall set
				forth with particularity the basis for finding that an inventor named in an
				earlier application derived the claimed invention from an inventor named in the
				petitioner’s application and, without authorization, the earlier application
				claiming such invention was filed. Any such petition may only be filed within 1
				year after the first publication of a claim to an invention that is the same or
				substantially the same as the earlier application’s claim to the invention,
				shall be made under oath, and shall be supported by substantial evidence.
				Whenever the Director determines that a petition filed under this subsection
				demonstrates that the standards for instituting a derivation proceeding are
				met, the Director may institute a derivation proceeding. The determination by
				the Director whether to institute a derivation proceeding shall be final and
				nonappealable.
						(b)Determination by Patent Trial and Appeal
				BoardIn a derivation
				proceeding instituted under subsection (a), the Patent Trial and Appeal Board
				shall determine whether an inventor named in the earlier application derived
				the claimed invention from an inventor named in the petitioner’s application
				and, without authorization, the earlier application claiming such invention was
				filed. The Director shall prescribe regulations setting forth standards for the
				conduct of derivation proceedings.
						(c)Deferral of decisionThe Patent Trial and Appeal Board may defer
				action on a petition for a derivation proceeding until 3 months after the date
				on which the Director issues a patent that includes the claimed invention that
				is the subject of the petition. The Patent Trial and Appeal Board also may
				defer action on a petition for a derivation proceeding, or stay the proceeding
				after it has been instituted, until the termination of a proceeding under
				chapter 30, 31, or 32 involving the patent of the earlier applicant.
						(d)Effect of final decisionThe final decision of the Patent Trial and
				Appeal Board, if adverse to claims in an application for patent, shall
				constitute the final refusal by the Office on those claims. The final decision
				of the Patent Trial and Appeal Board, if adverse to claims in a patent, shall,
				if no appeal or other review of the decision has been or can be taken or had,
				constitute cancellation of those claims, and notice of such cancellation shall
				be endorsed on copies of the patent distributed after such cancellation.
						(e)SettlementParties to a proceeding instituted under
				subsection (a) may terminate the proceeding by filing a written statement
				reflecting the agreement of the parties as to the correct inventors of the
				claimed invention in dispute. Unless the Patent Trial and Appeal Board finds
				the agreement to be inconsistent with the evidence of record, if any, it shall
				take action consistent with the agreement. Any written settlement or
				understanding of the parties shall be filed with the Director. At the request
				of a party to the proceeding, the agreement or understanding shall be treated
				as business confidential information, shall be kept separate from the file of
				the involved patents or applications, and shall be made available only to
				Government agencies on written request, or to any person on a showing of good
				cause.
						(f)ArbitrationParties to a proceeding instituted under
				subsection (a) may, within such time as may be specified by the Director by
				regulation, determine such contest or any aspect thereof by arbitration. Such
				arbitration shall be governed by the provisions of title 9, to the extent such
				title is not inconsistent with this section. The parties shall give notice of
				any arbitration award to the Director, and such award shall, as between the
				parties to the arbitration, be dispositive of the issues to which it relates.
				The arbitration award shall be unenforceable until such notice is given.
				Nothing in this subsection shall preclude the Director from determining the
				patentability of the claimed inventions involved in the
				proceeding.
						.
			(j)Elimination of references to
			 interferences(1)Sections 41, 134, 145, 146, 154, 305, and
			 314 of title 35, United States Code, are each amended by striking Board
			 of Patent Appeals and Interferences each place it appears and inserting
			 Patent Trial and Appeal Board.
				(2)(A)Sections 146 and 154 of title 35, United
			 States Code, are each amended—
						(i)by striking an interference
			 each place it appears and inserting a derivation proceeding;
			 and
						(ii)by striking interference
			 each additional place it appears and inserting derivation
			 proceeding.
						(B)The subparagraph heading for section
			 154(b)(1)(C) of title 35, United States Code, as amended by this paragraph, is
			 further amended by—
						(i)striking or and inserting
			 of; and
						(ii)striking secrecy order and
			 inserting secrecy
			 orders.
						(3)The section heading for section 134 of
			 title 35, United States Code, is amended to read as follows:
					
						134.Appeal to the Patent Trial and Appeal
				Board
						.
				(4)The section heading for section 146 of
			 title 35, United States Code, is amended to read as follows:
					
						146.Civil action in case of derivation
				proceeding
						.
				(5)Section 154(b)(1)(C) of title 35, United
			 States Code, is amended by striking interferences and inserting
			 derivation
			 proceedings.
				(6)The item relating to section 6 in the table
			 of sections for chapter 1 of title 35, United States Code, is amended to read
			 as follows:
					
						
							6. Patent Trial and Appeal
				Board.
						
						.
				(7)The items relating to sections 134 and 135
			 in the table of sections for chapter 12 of title 35, United States Code, are
			 amended to read as follows:
					
						
							134. Appeal to the Patent Trial
				and Appeal Board.
							135. Derivation
				proceedings.
						
						.
				(8)The item relating to section 146 in the
			 table of sections for chapter 13 of title 35, United States Code, is amended to
			 read as follows:
					
						
							146. Civil action in case of
				derivation
				proceeding.
						
						.
				(k)False marking
				(1)In generalSection 292 of title 35, United States
			 Code, is amended—
					(A)in subsection (a), by adding at the end the
			 following:
						
							Only the United States may sue for the
				penalty authorized by this subsection.
							;
				and
					(B)by striking subsection (b) and inserting
			 the following:
						
							(b)Any person who has suffered a competitive
				injury as a result of a violation of this section may file a civil action in a
				district court of the United States for recovery of damages adequate to
				compensate for the
				injury.
							.
					(2)Effective
			 dateThe amendments made by
			 this subsection shall apply to all cases, without exception, pending on or
			 after the date of the enactment of this Act.
				(l)Statute of limitations
				(1)In generalSection 32 of title 35, United States Code,
			 is amended by inserting between the third and fourth sentences the following:
			 A proceeding under this section shall be commenced not later than the
			 earlier of either 10 years after the date on which the misconduct forming the
			 basis for the proceeding occurred, or 1 year after the date on which the
			 misconduct forming the basis for the proceeding is made known to an officer or
			 employee of the Office as prescribed in the regulations established under
			 section 2(b)(2)(D)..
				(2)Report to CongressThe Director shall provide on a biennial
			 basis to the Judiciary Committees of the Senate and House of Representatives a
			 report providing a short description of incidents made known to an officer or
			 employee of the Office as prescribed in the regulations established under
			 section 2(b)(2)(D) of title 35, United States Code, that reflect substantial
			 evidence of misconduct before the Office but for which the Office was barred
			 from commencing a proceeding under section 32 of title 35, United States Code,
			 by the time limitation established by the fourth sentence of that
			 section.
				(3)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply in all cases in which the time period for instituting
			 a proceeding under section 32 of title 35, United State Code, had not lapsed
			 prior to the date of the enactment of this Act.
				(m)Small Business Study
				(1)DefinitionsIn this subsection—
					(A)the term Chief Counsel means
			 the Chief Counsel for Advocacy of the Small Business Administration;
					(B)the term General Counsel means
			 the General Counsel of the United States Patent and Trademark Office;
			 and
					(C)the term small business
			 concern has the meaning given that term under section 3 of the Small
			 Business Act (15 U.S.C. 632).
					(2)Study
					(A)In GeneralThe Chief Counsel, in consultation with the
			 General Counsel, shall conduct a study of the effects of eliminating the use of
			 dates of invention in determining whether an applicant is entitled to a patent
			 under title 35, United States Code.
					(B)Areas
			 of studyThe study conducted
			 under subparagraph (A) shall include examination of the effects of eliminating
			 the use of invention dates, including examining—
						(i)how the change would affect the ability of
			 small business concerns to obtain patents and their costs of obtaining
			 patents;
						(ii)whether the change would create, mitigate,
			 or exacerbate any disadvantage for applicants for patents that are small
			 business concerns relative to applicants for patents that are not small
			 business concerns, and whether the change would create any advantages for
			 applicants for patents that are small business concerns relative to applicants
			 for patents that are not small business concerns;
						(iii)the cost savings and other potential
			 benefits to small business concerns of the change; and
						(iv)the feasibility and costs and benefits to
			 small business concerns of alternative means of determining whether an
			 applicant is entitled to a patent under title 35, United States Code.
						(3)ReportNot later than 1 year after the date of
			 enactment of this Act, the Chief Counsel shall submit to the Committee on Small
			 Business and Entrepreneurship and the Committee on the Judiciary of the Senate
			 and the Committee on Small Business and the Committee on the Judiciary of the
			 House of Representatives a report regarding the results of the study under
			 paragraph (2).
				(n)Report on Prior User Rights
				(1)In generalNot later than 1 year after the date of the
			 enactment of this Act, the Director shall report, to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives, the findings and recommendations of the Director on the
			 operation of prior user rights in selected countries in the industrialized
			 world. The report shall include the following:
					(A)A comparison between patent laws of the
			 United States and the laws of other industrialized countries, including members
			 of the European Union and Japan, Canada, and Australia.
					(B)An analysis of the effect of prior user
			 rights on innovation rates in the selected countries.
					(C)An analysis of the correlation, if any,
			 between prior user rights and start-up enterprises and the ability to attract
			 venture capital to start new companies.
					(D)An analysis of the effect of prior user
			 rights, if any, on small businesses, universities, and individual
			 inventors.
					(E)An analysis of legal and constitutional
			 issues, if any, that arise from placing trade secret law in patent law.
					(F)An analysis of whether the change to a
			 first-to-file patent system creates a particular need for prior user
			 rights.
					(2)Consultation with other
			 agenciesIn preparing the
			 report required under paragraph (1), the Director shall consult with the United
			 States Trade Representative, the Secretary of State, and the Attorney
			 General.
				(o)Effective date
				(1)In generalExcept as otherwise provided by this
			 section, the amendments made by this section shall take effect on the date that
			 is 18 months after the date of the enactment of this Act, and shall apply to
			 any application for patent, and to any patent issuing thereon, that contains or
			 contained at any time—
					(A)a claim to a claimed invention that has an
			 effective filing date as defined in section 100(i) of title 35, United States
			 Code, that is 18 months or more after the date of the enactment of this Act;
			 or
					(B)a specific reference under section 120,
			 121, or 365(c) of title 35, United States Code, to any patent or application
			 that contains or contained at any time such a claim.
					(2)Interfering patentsThe provisions of sections 102(g), 135, and
			 291 of title 35, United States Code, in effect on the day prior to the date of
			 the enactment of this Act, shall apply to each claim of an application for
			 patent, and any patent issued thereon, for which the amendments made by this
			 section also apply, if such application or patent contains or contained at any
			 time—
					(A)a claim to an invention having an effective
			 filing date as defined in section 100(i) of title 35, United States Code,
			 earlier than 18 months after the date of the enactment of this Act; or
					(B)a specific reference under section 120,
			 121, or 365(c) of title 35, United States Code, to any patent or application
			 that contains or contained at any time such a claim.
					3.Inventor’s oath or declaration
			(a)Inventor’s oath or declaration
				(1)In generalSection 115 of title 35, United States
			 Code, is amended to read as follows:
					
						115.Inventor’s oath or declaration
							(a)Naming the inventor; inventor’s oath or
				declarationAn application
				for patent that is filed under section 111(a) or commences the national stage
				under section 371 shall include, or be amended to include, the name of the
				inventor for any invention claimed in the application. Except as otherwise
				provided in this section, each individual who is the inventor or a joint
				inventor of a claimed invention in an application for patent shall execute an
				oath or declaration in connection with the application.
							(b)Required statementsAn oath or declaration under subsection (a)
				shall contain statements that—
								(1)the application was made or was authorized
				to be made by the affiant or declarant; and
								(2)such individual believes himself or herself
				to be the original inventor or an original joint inventor of a claimed
				invention in the application.
								(c)Additional requirementsThe Director may specify additional
				information relating to the inventor and the invention that is required to be
				included in an oath or declaration under subsection (a).
							(d)Substitute statement
								(1)In generalIn lieu of executing an oath or declaration
				under subsection (a), the applicant for patent may provide a substitute
				statement under the circumstances described in paragraph (2) and such
				additional circumstances that the Director may specify by regulation.
								(2)Permitted circumstancesA substitute statement under paragraph (1)
				is permitted with respect to any individual who—
									(A)is unable to file the oath or declaration
				under subsection (a) because the individual—
										(i)is deceased;
										(ii)is under legal incapacity; or
										(iii)cannot be found or reached after diligent
				effort; or
										(B)is under an obligation to assign the
				invention but has refused to make the oath or declaration required under
				subsection (a).
									(3)ContentsA substitute statement under this
				subsection shall—
									(A)identify the individual with respect to
				whom the statement applies;
									(B)set forth the circumstances representing
				the permitted basis for the filing of the substitute statement in lieu of the
				oath or declaration under subsection (a); and
									(C)contain any additional information,
				including any showing, required by the Director.
									(e)Making required statements in assignment of
				recordAn individual who is
				under an obligation of assignment of an application for patent may include the
				required statements under subsections (b) and (c) in the assignment executed by
				the individual, in lieu of filing such statements separately.
							(f)Time for filingA notice of allowance under section 151 may
				be provided to an applicant for patent only if the applicant for patent has
				filed each required oath or declaration under subsection (a) or has filed a
				substitute statement under subsection (d) or recorded an assignment meeting the
				requirements of subsection (e).
							(g)Earlier-Filed application containing
				required statements or substitute statement
								(1)ExceptionThe requirements under this section shall
				not apply to an individual with respect to an application for patent in which
				the individual is named as the inventor or a joint inventor and who claims the
				benefit under section 120, 121, or 365(c) of the filing of an earlier-filed
				application, if—
									(A)an oath or declaration meeting the
				requirements of subsection (a) was executed by the individual and was filed in
				connection with the earlier-filed application;
									(B)a substitute statement meeting the
				requirements of subsection (d) was filed in the earlier filed application with
				respect to the individual; or
									(C)an assignment meeting the requirements of
				subsection (e) was executed with respect to the earlier-filed application by
				the individual and was recorded in connection with the earlier-filed
				application.
									(2)Copies of oaths, declarations, statements,
				or assignmentsNotwithstanding paragraph (1), the Director
				may require that a copy of the executed oath or declaration, the substitute
				statement, or the assignment filed in the earlier-filed application be included
				in the later-filed application.
								(h)Supplemental and corrected statements;
				filing additional statements
								(1)In generalAny person making a statement required
				under this section may withdraw, replace, or otherwise correct the statement at
				any time. If a change is made in the naming of the inventor requiring the
				filing of 1 or more additional statements under this section, the Director
				shall establish regulations under which such additional statements may be
				filed.
								(2)Supplemental statements not
				requiredIf an individual has
				executed an oath or declaration meeting the requirements of subsection (a) or
				an assignment meeting the requirements of subsection (e) with respect to an
				application for patent, the Director may not thereafter require that individual
				to make any additional oath, declaration, or other statement equivalent to
				those required by this section in connection with the application for patent or
				any patent issuing thereon.
								(3)Savings
				clauseNo patent shall be
				invalid or unenforceable based upon the failure to comply with a requirement
				under this section if the failure is remedied as provided under paragraph
				(1).
								(i)Acknowledgment of penaltiesAny declaration or statement filed pursuant
				to this section shall contain an acknowledgment that any willful false
				statement made in such declaration or statement is punishable under section
				1001 of title 18 by fine or imprisonment of not more than 5 years, or
				both.
							.
				(2)Relationship to divisional
			 applicationsSection 121 of
			 title 35, United States Code, is amended by striking If a divisional
			 application and all that follows through
			 inventor..
				(3)Requirements for nonprovisional
			 applicationsSection 111(a)
			 of title 35, United States Code, is amended—
					(A)in paragraph (2)(C), by striking by
			 the applicant and inserting or declaration;
					(B)in the heading for paragraph (3), by
			 inserting or
			 declaration after and oath; and
					(C)by inserting or declaration
			 after and oath each place it appears.
					(4)Conforming amendmentThe item relating to section 115 in the
			 table of sections for chapter 11 of title 35, United States Code, is amended to
			 read as follows:
					
						115. Inventor's oath or
				declaration..
					
				(b)Filing by other than inventor
				(1)In generalSection 118 of title 35, United States
			 Code, is amended to read as follows:
					
						118.Filing by other than inventorA person to whom the inventor has assigned
				or is under an obligation to assign the invention may make an application for
				patent. A person who otherwise shows sufficient proprietary interest in the
				matter may make an application for patent on behalf of and as agent for the
				inventor on proof of the pertinent facts and a showing that such action is
				appropriate to preserve the rights of the parties. If the Director grants a
				patent on an application filed under this section by a person other than the
				inventor, the patent shall be granted to the real party in interest and upon
				such notice to the inventor as the Director considers to be
				sufficient.
						.
				(2)Conforming amendmentSection 251 of title 35, United States
			 Code, is amended in the third undesignated paragraph by inserting or the
			 application for the original patent was filed by the assignee of the entire
			 interest after claims of the original patent.
				(c)SpecificationSection 112 of title 35, United States
			 Code, is amended—
				(1)in the first paragraph—
					(A)by striking The
			 specification and inserting (a)
			 In general.—The
			 specification; and
					(B)by striking of carrying out his
			 invention and inserting or joint inventor of carrying out the
			 invention;
					(2)in the second paragraph—
					(A)by striking The
			 specification and inserting (b)
			 Conclusion.—The
			 specification; and
					(B)by striking applicant regards as his
			 invention and inserting inventor or a joint inventor regards as
			 the invention;
					(3)in the third paragraph, by striking
			 A claim and inserting (c)
			 Form.—A
			 claim;
				(4)in the fourth paragraph, by striking
			 Subject to the following paragraph, and inserting (d)
			 Reference in dependent
			 forms.—Subject to subsection (e),;
				(5)in the fifth paragraph, by striking
			 A claim and inserting (e)
			 Reference in multiple dependent
			 form.—A claim; and
				(6)in the last paragraph, by striking
			 An element and inserting (f)
			 Element in claim for a
			 combination.—An element.
				(d)Conforming amendments
				(1)Sections 111(b)(1)(A) is amended by
			 striking the first paragraph of section 112 of this title and
			 inserting section 112(a).
				(2)Section 111(b)(2) is amended by striking
			 the second through fifth paragraphs of section 112, and
			 inserting subsections (b) through (e) of section 112,.
				(e)Effective
			 dateThe amendments made by
			 this section shall take effect 1 year after the date of the enactment of this
			 Act and shall apply to patent applications that are filed on or after that
			 effective date.
			4.Virtual marking
			 and advice of counsel
			(a)Defense to infringement based on earlier
			 inventorSection 273(b)(6) of
			 title 35, United States Code, is amended to read as follows:
				
					(6)Personal defenseThe defense under this section may be
				asserted only by the person who performed or caused the performance of the acts
				necessary to establish the defense as well as any other entity that controls,
				is controlled by, or is under common control with such person and, except for
				any transfer to the patent owner, the right to assert the defense shall not be
				licensed or assigned or transferred to another person except as an ancillary
				and subordinate part of a good faith assignment or transfer for other reasons
				of the entire enterprise or line of business to which the defense relates.
				Notwithstanding the preceding sentence, any person may, on its own behalf,
				assert a defense based on the exhaustion of rights provided under paragraph
				(3), including any necessary elements
				thereof.
					.
			(b)Virtual markingSection 287(a) of title 35, United States
			 Code, is amended by inserting , or by fixing thereon the word
			 patent or the abbreviation pat. together with an
			 address of a posting on the Internet, accessible to the public without charge
			 for accessing the address, that associates the patented article with the number
			 of the patent before , or when.
			(c)Advice of counselChapter 29 of title 35, United States Code,
			 is amended by adding at the end the following:
				
					298.Advice of CounselThe failure of an infringer to obtain the
				advice of counsel with respect to any allegedly infringed patent or the failure
				of the infringer to present such advice to the court or jury may not be used to
				prove that the accused infringer willfully infringed the patent or that the
				infringer intended to induce infringement of the
				patent.
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to any civil action commenced on or after the date of
			 the enactment of this Act.
			5.Post-grant review proceedings
			(a)Inter partes reviewChapter 31 of title 35, United States Code,
			 is amended to read as follows:
				
					31Inter Partes Review
						
							Sec. 
							311. Inter partes review.
							312. Petitions.
							313. Preliminary response to petition.
							314. Institution of inter partes review.
							315. Relation to other proceedings or actions.
							316. Conduct of inter partes review.
							317. Settlement.
							318. Decision of the board.
							319. Appeal.
						
						311.Inter partes review
							(a)In generalSubject to the provisions of this chapter,
				a person who is not the patent owner may file with the Office a petition to
				institute an inter partes review for a patent. The Director shall establish, by
				regulation, fees to be paid by the person requesting the review, in such
				amounts as the Director determines to be reasonable, considering the aggregate
				costs of the review.
							(b)ScopeA petitioner in an inter partes review may
				request to cancel as unpatentable 1 or more claims of a patent only on a ground
				that could be raised under section 102 or 103 and only on the basis of prior
				art consisting of patents or printed publications.
							(c)Filing deadlineA petition for inter partes review shall be
				filed after the later of either—
								(1)9 months after the grant of a patent or
				issuance of a reissue of a patent; or
								(2)if a post-grant review is instituted under
				chapter 32, the date of the termination of such post-grant review.
								312.Petitions
							(a)Requirements of petitionA petition filed under section 311 may be
				considered only if—
								(1)the petition is accompanied by payment of
				the fee established by the Director under section 311;
								(2)the petition identifies all real parties in
				interest;
								(3)the petition identifies, in writing and
				with particularity, each claim challenged, the grounds on which the challenge
				to each claim is based, and the evidence that supports the grounds for the
				challenge to each claim, including—
									(A)copies of patents and printed publications
				that the petitioner relies upon in support of the petition; and
									(B)affidavits or declarations of supporting
				evidence and opinions, if the petitioner relies on expert opinions;
									(4)the petition provides such other
				information as the Director may require by regulation; and
								(5)the petitioner provides copies of any of
				the documents required under paragraphs (2), (3), and (4) to the patent owner
				or, if applicable, the designated representative of the patent owner.
								(b)Public availabilityAs soon as practicable after the receipt of
				a petition under section 311, the Director shall make the petition available to
				the public.
							313.Preliminary response to petition
							(a)Preliminary responseIf an inter partes review petition is filed
				under section 311, the patent owner shall have the right to file a preliminary
				response within a time period set by the Director.
							(b)Content of responseA preliminary response to a petition for
				inter partes review shall set forth reasons why no inter partes review should
				be instituted based upon the failure of the petition to meet any requirement of
				this chapter.
							314.Institution of inter partes review
							(a)ThresholdThe Director may not authorize an inter
				partes review to commence unless the Director determines that the information
				presented in the petition filed under section 311 and any response filed under
				section 313 shows that there is a reasonable likelihood that the petitioner
				would prevail with respect to at least 1 of the claims challenged in the
				petition.
							(b)TimingThe Director shall determine whether to
				institute an inter partes review under this chapter within 3 months after
				receiving a preliminary response under section 313 or, if none is filed, within
				three months after the expiration of the time for filing such a
				response.
							(c)NoticeThe Director shall notify the petitioner
				and patent owner, in writing, of the Director's determination under subsection
				(a), and shall make such notice available to the public as soon as is
				practicable. Such notice shall list the date on which the review shall
				commence.
							(d)No appealThe determination by the Director whether
				to institute an inter partes review under this section shall be final and
				nonappealable.
							315.Relation to other proceedings or
				actions
							(a)Infringer's actionAn inter partes review may not be
				instituted or maintained if the petitioner or real party in interest has filed
				a civil action challenging the validity of a claim of the patent.
							(b)Patent owner's actionAn inter partes review may not be
				instituted if the petition requesting the proceeding is filed more than 6
				months after the date on which the petitioner, real party in interest, or his
				privy is served with a complaint alleging infringement of the patent. The time
				limitation set forth in the preceding sentence shall not apply to a request for
				joinder under subsection (c).
							(c)JoinderIf the Director institutes an inter partes
				review, the Director, in his discretion, may join as a party to that inter
				partes review any person who properly files a petition under section 311 that
				the Director, after receiving a preliminary response under section 313 or the
				expiration of the time for filing such a response, determines warrants the
				institution of an inter partes review under section 314.
							(d)Multiple proceedingsNotwithstanding sections 135(a), 251, and
				252, and chapter 30, during the pendency of an inter partes review, if another
				proceeding or matter involving the patent is before the Office, the Director
				may determine the manner in which the inter partes review or other proceeding
				or matter may proceed, including providing for stay, transfer, consolidation,
				or termination of any such matter or proceeding.
							(e)Estoppel
								(1)Proceedings before the OfficeThe petitioner in an inter partes review
				under this chapter, or his real party in interest or privy, may not request or
				maintain a proceeding before the Office with respect to a claim on any ground
				that the petitioner raised or reasonably could have raised during an inter
				partes review of the claim that resulted in a final written decision under
				section 318(a).
								(2)Civil actions and other
				proceedingsThe petitioner in
				an inter partes review under this chapter, or his real party in interest or
				privy, may not assert either in a civil action arising in whole or in part
				under section 1338 of title 28 or in a proceeding before the International
				Trade Commission that a claim in a patent is invalid on any ground that the
				petitioner raised or reasonably could have raised during an inter partes review
				of the claim that resulted in a final written decision under section
				318(a).
								316.Conduct of inter partes review
							(a)RegulationsThe Director shall prescribe
				regulations—
								(1)providing that the file of any proceeding
				under this chapter shall be made available to the public, except that any
				petition or document filed with the intent that it be sealed shall be
				accompanied by a motion to seal, and such petition or document shall be treated
				as sealed pending the outcome of the ruling on the motion;
								(2)setting forth the standards for the showing
				of sufficient grounds to institute a review under section 314(a);
								(3)establishing procedures for the submission
				of supplemental information after the petition is filed;
								(4)in accordance with section 2(b)(2),
				establishing and governing inter partes review under this chapter and the
				relationship of such review to other proceedings under this title;
								(5)setting a time period for requesting
				joinder under section 315(c);
								(6)setting forth standards and procedures for
				discovery of relevant evidence, including that such discovery shall be limited
				to—
									(A)the deposition of witnesses submitting
				affidavits or declarations; and
									(B)what is otherwise necessary in the interest
				of justice;
									(7)prescribing sanctions for abuse of
				discovery, abuse of process, or any other improper use of the proceeding, such
				as to harass or to cause unnecessary delay or an unnecessary increase in the
				cost of the proceeding;
								(8)providing for protective orders governing
				the exchange and submission of confidential information;
								(9)allowing the patent owner to file a
				response to the petition after an inter partes review has been instituted, and
				requiring that the patent owner file with such response, through affidavits or
				declarations, any additional factual evidence and expert opinions on which the
				patent owner relies in support of the response;
								(10)setting forth standards and procedures for
				allowing the patent owner to move to amend the patent under subsection (d) to
				cancel a challenged claim or propose a reasonable number of substitute claims,
				and ensuring that any information submitted by the patent owner in support of
				any amendment entered under subsection (d) is made available to the public as
				part of the prosecution history of the patent;
								(11)providing either party with the right to an
				oral hearing as part of the proceeding; and
								(12)requiring that the final determination in
				an inter partes review be issued not later than 1 year after the date on which
				the Director notices the institution of a review under this chapter, except
				that the Director may, for good cause shown, extend the 1-year period by not
				more than 6 months, and may adjust the time periods in this paragraph in the
				case of joinder under section 315(c).
								(b)ConsiderationsIn prescribing regulations under this
				section, the Director shall consider the effect of any such regulation on the
				economy, the integrity of the patent system, the efficient administration of
				the Office, and the ability of the Office to timely complete proceedings
				instituted under this chapter.
							(c)Patent Trial and Appeal BoardThe Patent Trial and Appeal Board shall, in
				accordance with section 6, conduct each proceeding authorized by the
				Director.
							(d)Amendment of the patent
								(1)In generalDuring an inter partes review instituted
				under this chapter, the patent owner may file 1 motion to amend the patent in 1
				or more of the following ways:
									(A)Cancel any challenged patent claim.
									(B)For each challenged claim, propose a
				reasonable number of substitute claims.
									(2)Additional motionsAdditional motions to amend may be
				permitted upon the joint request of the petitioner and the patent owner to
				materially advance the settlement of a proceeding under section 317, or as
				permitted by regulations prescribed by the Director.
								(3)Scope of claimsAn amendment under this subsection may not
				enlarge the scope of the claims of the patent or introduce new matter.
								(e)Evidentiary standardsIn an inter partes review instituted under
				this chapter, the petitioner shall have the burden of proving a proposition of
				unpatentability by a preponderance of the evidence.
							317.Settlement
							(a)In generalAn inter partes review instituted under
				this chapter shall be terminated with respect to any petitioner upon the joint
				request of the petitioner and the patent owner, unless the Office has decided
				the merits of the proceeding before the request for termination is filed. If
				the inter partes review is terminated with respect to a petitioner under this
				section, no estoppel under section 315(e) shall apply to that petitioner. If no
				petitioner remains in the inter partes review, the Office may terminate the
				review or proceed to a final written decision under section 318(a).
							(b)Agreements in writingAny agreement or understanding between the
				patent owner and a petitioner, including any collateral agreements referred to
				in such agreement or understanding, made in connection with, or in
				contemplation of, the termination of an inter partes review under this section
				shall be in writing and a true copy of such agreement or understanding shall be
				filed in the Office before the termination of the inter partes review as
				between the parties. If any party filing such agreement or understanding so
				requests, the copy shall be kept separate from the file of the inter partes
				review, and shall be made available only to Federal Government agencies upon
				written request, or to any other person on a showing of good cause.
							318.Decision of the board
							(a)Final written decisionIf an inter partes review is instituted and
				not dismissed under this chapter, the Patent Trial and Appeal Board shall issue
				a final written decision with respect to the patentability of any patent claim
				challenged by the petitioner and any new claim added under section
				316(d).
							(b)CertificateIf the Patent Trial and Appeal Board issues
				a final written decision under subsection (a) and the time for appeal has
				expired or any appeal has terminated, the Director shall issue and publish a
				certificate canceling any claim of the patent finally determined to be
				unpatentable, confirming any claim of the patent determined to be patentable,
				and incorporating in the patent by operation of the certificate any new or
				amended claim determined to be patentable.
							(c)Data on length of reviewThe Patent and Trademark Office shall make
				available to the public data describing the length of time between the
				commencement of each inter partes review and the conclusion of that
				review.
							319.AppealA party dissatisfied with the final written
				decision of the Patent Trial and Appeal Board under section 318(a) may appeal
				the decision pursuant to sections 141 through 144. Any party to the inter
				partes review shall have the right to be a party to the
				appeal.
						.
			(b)Technical and conforming
			 amendmentThe table of
			 chapters for part III of title 35, United States Code, is amended by striking
			 the item relating to chapter 31 and inserting the following:
				
					
						31.Inter Partes
				  Review311.
					
					.
			(c)Regulations and effective date
				(1)RegulationsThe Director shall, not later than the date
			 that is 1 year after the date of the enactment of this Act, issue regulations
			 to carry out chapter 31 of title 35, United States Code, as amended by
			 subsection (a) of this section.
				(2)Applicability
					(A)In generalThe amendments made by subsection (a) shall
			 take effect on the date that is 1 year after the date of the enactment of this
			 Act and shall apply to all patents issued before, on, or after the effective
			 date of subsection (a).
					(B)ExceptionThe provisions of chapter 31 of title 35,
			 United States Code, as amended by paragraph (3), shall continue to apply to
			 requests for inter partes reexamination that are filed prior to the effective
			 date of subsection (a) as if subsection (a) had not been enacted.
					(C)Graduated implementationThe Director may impose a limit on the
			 number of inter partes reviews that may be instituted during each of the first
			 4 years following the effective date of subsection (a), provided that such
			 number shall in each year be equivalent to or greater than the number of inter
			 partes reexaminations that are ordered in the last full fiscal year prior to
			 the effective date of subsection (a).
					(3)Transition
					(A)In generalChapter 31 of title 35, United States Code,
			 is amended—
						(i)in section 312—
							(I)in subsection (a)—
								(aa)in the first sentence, by striking a
			 substantial new question of patentability affecting any claim of the patent
			 concerned is raised by the request, and inserting the
			 information presented in the request shows that there is a reasonable
			 likelihood that the requester would prevail with respect to at least 1 of the
			 claims challenged in the request,; and
								(bb)in the second sentence, by striking
			 The existence of a substantial new question of patentability and
			 inserting A showing that there is a reasonable likelihood that the
			 requester would prevail with respect to at least 1 of the claims challenged in
			 the request; and
								(II)in subsection (c), in the second sentence,
			 by striking no substantial new question of patentability has been
			 raised, and inserting the showing required by subsection (a) has
			 not been made,; and
							(ii)in section 313, by striking a
			 substantial new question of patentability affecting a claim of the patent is
			 raised and inserting it has been shown that there is a
			 reasonable likelihood that the requester would prevail with respect to at least
			 1 of the claims challenged in the request.
						(B)ApplicationThe amendments made by this paragraph shall
			 apply to requests for inter partes reexamination that are filed on or after the
			 date of the enactment of this Act, but prior to the effective date of
			 subsection (a).
					(d)Post-Grant reviewPart III of title 35, United States Code,
			 is amended by adding at the end the following:
				
					32Post-Grant Review 
						
							Sec. 
							321. Post-grant review.
							322. Petitions.
							323. Preliminary response to petition.
							324. Institution of post-grant review.
							325. Relation to other proceedings or actions.
							326. Conduct of post-grant review.
							327. Settlement.
							328. Decision of the board.
							329. Appeal.
						
						321.Post-grant review
							(a)In generalSubject to the provisions of this chapter,
				a person who is not the patent owner may file with the Office a petition to
				institute a post-grant review for a patent. The Director shall establish, by
				regulation, fees to be paid by the person requesting the review, in such
				amounts as the Director determines to be reasonable, considering the aggregate
				costs of the post-grant review.
							(b)ScopeA petitioner in a post-grant review may
				request to cancel as unpatentable 1 or more claims of a patent on any ground
				that could be raised under paragraph (2) or (3) of section 282(b) (relating to
				invalidity of the patent or any claim).
							(c)Filing deadlineA petition for a post-grant review shall be
				filed not later than 9 months after the grant of the patent or issuance of a
				reissue patent.
							322.Petitions
							(a)Requirements of petitionA petition filed under section 321 may be
				considered only if—
								(1)the petition is accompanied by payment of
				the fee established by the Director under section 321;
								(2)the petition identifies all real parties in
				interest;
								(3)the petition identifies, in writing and
				with particularity, each claim challenged, the grounds on which the challenge
				to each claim is based, and the evidence that supports the grounds for the
				challenge to each claim, including—
									(A)copies of patents and printed publications
				that the petitioner relies upon in support of the petition; and
									(B)affidavits or declarations of supporting
				evidence and opinions, if the petitioner relies on other factual evidence or on
				expert opinions;
									(4)the petition provides such other
				information as the Director may require by regulation; and
								(5)the petitioner provides copies of any of
				the documents required under paragraphs (2), (3), and (4) to the patent owner
				or, if applicable, the designated representative of the patent owner.
								(b)Public availabilityAs soon as practicable after the receipt of
				a petition under section 321, the Director shall make the petition available to
				the public.
							323.Preliminary response to petition
							(a)Preliminary responseIf a post-grant review petition is filed
				under section 321, the patent owner shall have the right to file a preliminary
				response within 2 months of the filing of the petition.
							(b)Content of responseA preliminary response to a petition for
				post-grant review shall set forth reasons why no post-grant review should be
				instituted based upon the failure of the petition to meet any requirement of
				this chapter.
							324.Institution of post-grant review
							(a)ThresholdThe Director may not authorize a post-grant
				review to commence unless the Director determines that the information
				presented in the petition, if such information is not rebutted, would
				demonstrate that it is more likely than not that at least 1 of the claims
				challenged in the petition is unpatentable.
							(b)Additional groundsThe determination required under subsection
				(a) may also be satisfied by a showing that the petition raises a novel or
				unsettled legal question that is important to other patents or patent
				applications.
							(c)TimingThe Director shall determine whether to
				institute a post-grant review under this chapter within 3 months after
				receiving a preliminary response under section 323 or, if none is filed, the
				expiration of the time for filing such a response.
							(d)NoticeThe Director shall notify the petitioner
				and patent owner, in writing, of the Director's determination under subsection
				(a) or (b), and shall make such notice available to the public as soon as is
				practicable. The Director shall make each notice of the institution of a
				post-grant review available to the public. Such notice shall list the date on
				which the review shall commence.
							(e)No appealThe determination by the Director whether
				to institute a post-grant review under this section shall be final and
				nonappealable.
							325.Relation to other proceedings or
				actions
							(a)Infringer's actionA post-grant review may not be instituted
				or maintained if the petitioner or real party in interest has filed a civil
				action challenging the validity of a claim of the patent.
							(b)Preliminary
				injunctionsIf a civil action alleging infringement of a patent
				is filed within 3 months of the grant of the patent, the court may not stay its
				consideration of the patent owner's motion for a preliminary injunction against
				infringement of the patent on the basis that a petition for post-grant review
				has been filed or that such a proceeding has been instituted.
							(c)JoinderIf more than 1 petition for a post-grant
				review is properly filed against the same patent and the Director determines
				that more than 1 of these petitions warrants the institution of a post-grant
				review under section 324, the Director may consolidate such reviews into a
				single post-grant review.
							(d)Multiple proceedingsNotwithstanding sections 135(a), 251, and
				252, and chapter 30, during the pendency of any post-grant review, if another
				proceeding or matter involving the patent is before the Office, the Director
				may determine the manner in which the post-grant review or other proceeding or
				matter may proceed, including providing for stay, transfer, consolidation, or
				termination of any such matter or proceeding. In determining whether to
				institute or order a proceeding under this chapter, chapter 30, or chapter 31,
				the Director may take into account whether, and reject the petition or request
				because, the same or substantially the same prior art or arguments previously
				were presented to the Office.
							(e)Estoppel
								(1)Proceedings before the OfficeThe petitioner in a post-grant review under
				this chapter, or his real party in interest or privy, may not request or
				maintain a proceeding before the Office with respect to a claim on any ground
				that the petitioner raised or reasonably could have raised during a post-grant
				review of the claim that resulted in a final written decision under section
				328(a).
								(2)Civil actions and other
				proceedingsThe petitioner in
				a post-grant review under this chapter, or his real party in interest or privy,
				may not assert either in a civil action arising in whole or in part under
				section 1338 of title 28 or in a proceeding before the International Trade
				Commission that a claim in a patent is invalid on any ground that the
				petitioner raised during a post-grant review of the claim that resulted in a
				final written decision under section 328(a).
								(f)Reissue patentsA post-grant review may not be instituted
				if the petition requests cancellation of a claim in a reissue patent that is
				identical to or narrower than a claim in the original patent from which the
				reissue patent was issued, and the time limitations in section 321(c) would bar
				filing a petition for a post-grant review for such original patent.
							326.Conduct of post-grant review
							(a)RegulationsThe Director shall prescribe
				regulations—
								(1)providing that the file of any proceeding
				under this chapter shall be made available to the public, except that any
				petition or document filed with the intent that it be sealed shall be
				accompanied by a motion to seal, and such petition or document shall be treated
				as sealed pending the outcome of the ruling on the motion;
								(2)setting forth the standards for the showing
				of sufficient grounds to institute a review under subsections (a) and (b) of
				section 324;
								(3)establishing procedures for the submission
				of supplemental information after the petition is filed;
								(4)in accordance with section 2(b)(2),
				establishing and governing a post-grant review under this chapter and the
				relationship of such review to other proceedings under this title;
								(5)setting forth standards and procedures for
				discovery of relevant evidence, including that such discovery shall be limited
				to evidence directly related to factual assertions advanced by either party in
				the proceeding;
								(6)prescribing sanctions for abuse of
				discovery, abuse of process, or any other improper use of the proceeding, such
				as to harass or to cause unnecessary delay or an unnecessary increase in the
				cost of the proceeding;
								(7)providing for protective orders governing
				the exchange and submission of confidential information;
								(8)allowing the patent owner to file a
				response to the petition after a post-grant review has been instituted, and
				requiring that the patent owner file with such response, through affidavits or
				declarations, any additional factual evidence and expert opinions on which the
				patent owner relies in support of the response;
								(9)setting forth standards and procedures for
				allowing the patent owner to move to amend the patent under subsection (d) to
				cancel a challenged claim or propose a reasonable number of substitute claims,
				and ensuring that any information submitted by the patent owner in support of
				any amendment entered under subsection (d) is made available to the public as
				part of the prosecution history of the patent;
								(10)providing either party with the right to an
				oral hearing as part of the proceeding; and
								(11)requiring that the final determination in
				any post-grant review be issued not later than 1 year after the date on which
				the Director notices the institution of a proceeding under this chapter, except
				that the Director may, for good cause shown, extend the 1-year period by not
				more than 6 months, and may adjust the time periods in this paragraph in the
				case of joinder under section 325(c).
								(b)ConsiderationsIn prescribing regulations under this
				section, the Director shall consider the effect of any such regulation on the
				economy, the integrity of the patent system, the efficient administration of
				the Office, and the ability of the Office to timely complete proceedings
				instituted under this chapter.
							(c)Patent Trial and Appeal BoardThe Patent Trial and Appeal Board shall, in
				accordance with section 6, conduct each proceeding authorized by the
				Director.
							(d)Amendment of the patent
								(1)In generalDuring a post-grant review instituted under
				this chapter, the patent owner may file 1 motion to amend the patent in 1 or
				more of the following ways:
									(A)Cancel any challenged patent claim.
									(B)For each challenged claim, propose a
				reasonable number of substitute claims.
									(2)Additional motionsAdditional motions to amend may be
				permitted upon the joint request of the petitioner and the patent owner to
				materially advance the settlement of a proceeding under section 327, or upon
				the request of the patent owner for good cause shown.
								(3)Scope of claimsAn amendment under this subsection may not
				enlarge the scope of the claims of the patent or introduce new matter.
								(e)Evidentiary standardsIn a post-grant review instituted under
				this chapter, the petitioner shall have the burden of proving a proposition of
				unpatentability by a preponderance of the evidence.
							327.Settlement
							(a)In generalA post-grant review instituted under this
				chapter shall be terminated with respect to any petitioner upon the joint
				request of the petitioner and the patent owner, unless the Office has decided
				the merits of the proceeding before the request for termination is filed. If
				the post-grant review is terminated with respect to a petitioner under this
				section, no estoppel under section 325(e) shall apply to that petitioner. If no
				petitioner remains in the post-grant review, the Office may terminate the
				post-grant review or proceed to a final written decision under section
				328(a).
							(b)Agreements in writingAny agreement or understanding between the
				patent owner and a petitioner, including any collateral agreements referred to
				in such agreement or understanding, made in connection with, or in
				contemplation of, the termination of a post-grant review under this section
				shall be in writing, and a true copy of such agreement or understanding shall
				be filed in the Office before the termination of the post-grant review as
				between the parties. If any party filing such agreement or understanding so
				requests, the copy shall be kept separate from the file of the post-grant
				review, and shall be made available only to Federal Government agencies upon
				written request, or to any other person on a showing of good cause.
							328.Decision of the board
							(a)Final written decisionIf a post-grant review is instituted and
				not dismissed under this chapter, the Patent Trial and Appeal Board shall issue
				a final written decision with respect to the patentability of any patent claim
				challenged by the petitioner and any new claim added under section
				326(d).
							(b)CertificateIf the Patent Trial and Appeal Board issues
				a final written decision under subsection (a) and the time for appeal has
				expired or any appeal has terminated, the Director shall issue and publish a
				certificate canceling any claim of the patent finally determined to be
				unpatentable, confirming any claim of the patent determined to be patentable,
				and incorporating in the patent by operation of the certificate any new or
				amended claim determined to be patentable.
							(c)Data on length of reviewThe Patent and Trademark Office shall make
				available to the public data describing the length of time between the
				commencement of each post-grant review and the conclusion of that
				review.
							329.AppealA party dissatisfied with the final written
				decision of the Patent Trial and Appeal Board under section 328(a) may appeal
				the decision pursuant to sections 141 through 144. Any party to the post-grant
				review shall have the right to be a party to the
				appeal.
						.
			(e)Technical and conforming
			 amendmentThe table of
			 chapters for part III of title 35, United States Code, is amended by adding at
			 the end the following:
				
					
						32.Post-Grant
				  Review321.
					
					.
			(f)Regulations and effective date
				(1)RegulationsThe Director shall, not later than the date
			 that is 1 year after the date of the enactment of this Act, issue regulations
			 to carry out chapter 32 of title 35, United States Code, as added by subsection
			 (d) of this section.
				(2)ApplicabilityThe amendments made by subsection (d) shall
			 take effect on the date that is 1 year after the date of the enactment of this
			 Act and, except as provided in section 18 and in paragraph (3), shall apply
			 only to patents that are described in section 2(o)(1). The Director may impose
			 a limit on the number of post-grant reviews that may be instituted during each
			 of the 4 years following the effective date of subsection (d).
				(3)Pending interferencesThe Director shall determine the procedures
			 under which interferences commenced before the effective date of subsection (d)
			 are to proceed, including whether any such interference is to be dismissed
			 without prejudice to the filing of a petition for a post-grant review under
			 chapter 32 of title 35, United States Code, or is to proceed as if this Act had
			 not been enacted. The Director shall include such procedures in regulations
			 issued under paragraph (1). For purposes of an interference that is commenced
			 before the effective date of subsection (d), the Director may deem the Patent
			 Trial and Appeal Board to be the Board of Patent Appeals and Interferences, and
			 may allow the Patent Trial and Appeal Board to conduct any further proceedings
			 in that interference. The authorization to appeal or have remedy from
			 derivation proceedings in sections 141(d) and 146 of title 35, United States
			 Code, and the jurisdiction to entertain appeals from derivation proceedings in
			 section 1295(a)(4)(A) of title 28, United States Code, shall be deemed to
			 extend to final decisions in interferences that are commenced before the
			 effective date of subsection (d) and that are not dismissed pursuant to this
			 paragraph.
				(g)Citation of prior art and written
			 statements
				(1)In generalSection 301 of title 35, United States
			 Code, is amended to read as follows:
					
						301.Citation of prior art and written
				statements
							(a)In generalAny person at any time may cite to the
				Office in writing—
								(1)prior art consisting of patents or printed
				publications which that person believes to have a bearing on the patentability
				of any claim of a particular patent; or
								(2)statements of the patent owner filed in a
				proceeding before a Federal court or the Office in which the patent owner took
				a position on the scope of any claim of a particular patent.
								(b)Official fileIf the person citing prior art or written
				statements pursuant to subsection (a) explains in writing the pertinence and
				manner of applying the prior art or written statements to at least 1 claim of
				the patent, the citation of the prior art or written statements and the
				explanation thereof shall become a part of the official file of the
				patent.
							(c)Additional informationA party that submits a written statement
				pursuant to subsection (a)(2) shall include any other documents, pleadings, or
				evidence from the proceeding in which the statement was filed that addresses
				the written statement.
							(d)LimitationsA written statement submitted pursuant to
				subsection (a)(2), and additional information submitted pursuant to subsection
				(c), shall not be considered by the Office for any purpose other than to
				determine the proper meaning of a patent claim in a proceeding that is ordered
				or instituted pursuant to section 304, 314, or 324. If any such written
				statement or additional information is subject to an applicable protective
				order, it shall be redacted to exclude information that is subject to that
				order.
							(e)ConfidentialityUpon the written request of the person
				citing prior art or written statements pursuant to subsection (a), that
				person’s identity shall be excluded from the patent file and kept
				confidential.
							.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall take effect 1 year after the date of the enactment of
			 this Act and shall apply to patents issued before, on, or after that effective
			 date.
				(h)Reexamination
				(1)Determination by Director
					(A)In generalSection 303(a) of title 35, United States
			 Code, is amended by striking section 301 of this title and
			 inserting section 301 or 302.
					(B)Effective
			 dateThe amendment made by
			 this paragraph shall take effect 1 year after the date of the enactment of this
			 Act and shall apply to patents issued before, on, or after that effective
			 date.
					(2)Appeal
					(A)In generalSection 306 of title 35, United States
			 Code, is amended by striking 145 and inserting
			 144.
					(B)Effective
			 dateThe amendment made by
			 this paragraph shall take effect on the date of enactment of this Act and shall
			 apply to appeals of reexaminations that are pending before the Board of Patent
			 Appeals and Interferences or the Patent Trial and Appeal Board on or after the
			 date of the enactment of this Act.
					6.Patent Trial and Appeal Board
			(a)Composition and dutiesSection 6 of title 35, United States Code,
			 is amended to read as follows:
				
					6.Patent Trial and Appeal Board
						(a)There shall be in the Office a Patent Trial
				and Appeal Board. The Director, the Deputy Director, the Commissioner for
				Patents, the Commissioner for Trademarks, and the administrative patent judges
				shall constitute the Patent Trial and Appeal Board. The administrative patent
				judges shall be persons of competent legal knowledge and scientific ability who
				are appointed by the Secretary, in consultation with the Director. Any
				reference in any Federal law, Executive order, rule, regulation, or delegation
				of authority, or any document of or pertaining to the Board of Patent Appeals
				and Interferences is deemed to refer to the Patent Trial and Appeal
				Board.
						(b)The Patent Trial and Appeal Board
				shall—
							(1)on written appeal of an applicant, review
				adverse decisions of examiners upon applications for patents pursuant to
				section 134(a);
							(2)review appeals of reexaminations pursuant
				to section 134(b);
							(3)conduct derivation proceedings pursuant to
				section 135; and
							(4)conduct inter partes reviews and post-grant
				reviews pursuant to chapters 31 and 32.
							(c)Each appeal, derivation proceeding,
				post-grant review, and inter partes review shall be heard by at least 3 members
				of the Patent Trial and Appeal Board, who shall be designated by the Director.
				Only the Patent Trial and Appeal Board may grant rehearings.
						(d)The Secretary of Commerce may, in his
				discretion, deem the appointment of an administrative patent judge who, before
				the date of the enactment of this subsection, held office pursuant to an
				appointment by the Director to take effect on the date on which the Director
				initially appointed the administrative patent judge. It shall be a defense to a
				challenge to the appointment of an administrative patent judge on the basis of
				the judge's having been originally appointed by the Director that the
				administrative patent judge so appointed was acting as a de facto
				officer.
						.
			(b)Administrative AppealsSection 134 of title 35, United States
			 Code, is amended—
				(1)in subsection (b), by striking any
			 reexamination proceeding and inserting a reexamination;
			 and
				(2)by striking subsection (c).
				(c)Circuit appeals
				(1)In generalSection 141 of title 35, United States
			 Code, is amended to read as follows:
					
						141.Appeal to the Court of Appeals for the
				Federal Circuit
							(a)ExaminationsAn applicant who is dissatisfied with the
				final decision in an appeal to the Patent Trial and Appeal Board under section
				134(a) may appeal the Board's decision to the United States Court of Appeals
				for the Federal Circuit. By filing such an appeal, the applicant waives his
				right to proceed under section 145.
							(b)ReexaminationsA patent owner who is dissatisfied with the
				final decision in an appeal of a reexamination to the Patent Trial and Appeal
				Board under section 134(b) may appeal the Board’s decision only to the United
				States Court of Appeals for the Federal Circuit.
							(c)Post-Grant and inter partes
				reviewsA party to a
				post-grant or inter partes review who is dissatisfied with the final written
				decision of the Patent Trial and Appeal Board under section 318(a) or 328(a)
				may appeal the Board's decision only to the United States Court of Appeals for
				the Federal Circuit.
							(d)Derivation proceedingsA party to a derivation proceeding who is
				dissatisfied with the final decision of the Patent Trial and Appeal Board on
				the proceeding may appeal the decision to the United States Court of Appeals
				for the Federal Circuit, but such appeal shall be dismissed if any adverse
				party to such derivation proceeding, within 20 days after the appellant has
				filed notice of appeal in accordance with section 142, files notice with the
				Director that the party elects to have all further proceedings conducted as
				provided in section 146. If the appellant does not, within 30 days after the
				filing of such notice by the adverse party, file a civil action under section
				146, the Board's decision shall govern the further proceedings in the
				case.
							.
				(2)JurisdictionSection 1295(a)(4)(A) of title 28, United
			 States Code, is amended to read as follows:
					
						(A)the Patent Trial and Appeal Board of the
				United States Patent and Trademark Office with respect to patent applications,
				derivation proceedings, reexaminations, post-grant reviews, and inter partes
				reviews at the instance of a party who exercised his right to participate in a
				proceeding before or appeal to the Board, except that an applicant or a party
				to a derivation proceeding may also have remedy by civil action pursuant to
				section 145 or 146 of title 35. An appeal under this subparagraph of a decision
				of the Board with respect to an application or derivation proceeding shall
				waive the right of such applicant or party to proceed under section 145 or 146
				of title
				35;
						.
				(3)Proceedings on appealSection 143 of title 35, United States
			 Code, is amended—
					(A)by striking the third sentence and
			 inserting the following: In an ex parte case, the Director shall submit
			 to the court in writing the grounds for the decision of the Patent and
			 Trademark Office, addressing all of the issues raised in the appeal. The
			 Director shall have the right to intervene in an appeal from a decision entered
			 by the Patent Trial and Appeal Board in a derivation proceeding under section
			 135 or in an inter partes or post-grant review under chapter 31 or 32.;
			 and
					(B)by repealing the second of the two
			 identical fourth sentences.
					(d)Effective
			 dateThe amendments made by
			 this section shall take effect 1 year after the date of the enactment of this
			 Act and shall apply to proceedings commenced on or after that effective date,
			 except that—
				(1)the extension of jurisdiction to the United
			 States Court of Appeals for the Federal Circuit to entertain appeals of
			 decisions of the Patent Trial and Appeal Board in reexaminations under the
			 amendment made by subsection (c)(2) shall be deemed to take effect on the date
			 of enactment of this Act and shall extend to any decision of the Board of
			 Patent Appeals and Interferences with respect to a reexamination that is
			 entered before, on, or after the date of the enactment of this Act;
				(2)the provisions of sections 6, 134, and 141
			 of title 35, United States Code, in effect on the day prior to the date of the
			 enactment of this Act shall continue to apply to inter partes reexaminations
			 that are requested under section 311 prior to the date that is 1 year after the
			 date of the enactment of this Act;
				(3)the Patent Trial and Appeal Board may be
			 deemed to be the Board of Patent Appeals and Interferences for purposes of
			 appeals of inter partes reexaminations that are requested under section 311
			 prior to the date that is 1 year after the date of the enactment of this Act;
			 and
				(4)the Director’s right under the last
			 sentence of section 143 of title 35, United States Code, as amended by
			 subsection (c)(3), to intervene in an appeal from a decision entered by the
			 Patent Trial and Appeal Board shall be deemed to extend to inter partes
			 reexaminations that are requested under section 311 prior to the date that is 1
			 year after the date of the enactment of this Act.
				7.Preissuance submissions by third
			 parties
			(a)In generalSection 122 of title 35, United States
			 Code, is amended by adding at the end the following:
				
					(e)Preissuance submissions by third
				parties
						(1)In generalAny third party may submit for
				consideration and inclusion in the record of a patent application, any patent,
				published patent application, or other printed publication of potential
				relevance to the examination of the application, if such submission is made in
				writing before the earlier of—
							(A)the date a notice of allowance under
				section 151 is given or mailed in the application for patent; or
							(B)the later of—
								(i)6 months after the date on which the
				application for patent is first published under section 122 by the Office,
				or
								(ii)the date of the first rejection under
				section 132 of any claim by the examiner during the examination of the
				application for patent.
								(2)Other requirementsAny submission under paragraph (1)
				shall—
							(A)set forth a concise description of the
				asserted relevance of each submitted document;
							(B)be accompanied by such fee as the Director
				may prescribe; and
							(C)include a statement by the person making
				such submission affirming that the submission was made in compliance with this
				section.
							.
			(b)Effective
			 dateThe amendments made by
			 this section shall take effect 1 year after the date of the enactment of this
			 Act and shall apply to patent applications filed before, on, or after that
			 effective date.
			8.Venue
			(a)Technical amendments relating to
			 venueSections 32, 145, 146,
			 154(b)(4)(A), and 293 of title 35, United States Code, and section 21(b)(4) of
			 the Act entitled An Act to provide for the registration and protection
			 of trademarks used in commerce, to carry out the provisions of certain
			 international conventions, and for other purposes, approved July 5,
			 1946 (commonly referred to as the Trademark Act of 1946 or the
			 Lanham Act; 15 U.S.C. 1071(b)(4)), are each amended by striking
			 United States District Court for the District of Columbia each
			 place that term appears and inserting United States District Court for
			 the Eastern District of Virginia.
			(b)Effective
			 dateThe amendments made by
			 this section shall take effect upon the date of the enactment of this Act and
			 shall apply to civil actions commenced on or after that date.
			9.Fee setting authority
			(a)Fee setting
				(1)In
			 generalThe Director shall have authority to set or adjust by
			 rule any fee established, authorized, or charged under title 35, United States
			 Code, and the Trademark Act of 1946 (15 U.S.C. 1051 et seq.), notwithstanding
			 the fee amounts established, authorized, or charged thereunder, for all
			 services performed by or materials furnished by, the Office, provided that
			 patent and trademark fee amounts are in the aggregate set to recover the
			 estimated cost to the Office for processing, activities, services, and
			 materials relating to patents and trademarks, respectively, including
			 proportionate shares of the administrative costs of the Office.
				(2)Small and micro entitiesThe fees established under paragraph (1)
			 for filing, searching, examining, issuing, appealing, and maintaining patent
			 applications and patents shall be reduced by 50 percent with respect to their
			 application to any small entity that qualifies for reduced fees under section
			 41(h)(1) of title 35, United States Code, and shall be reduced by 75 percent
			 with respect to their application to any micro entity as defined in section 123
			 of that title.
				(3)Reduction of fees in certain fiscal
			 yearsIn any fiscal year, the
			 Director—
					(A)shall consult with the Patent Public
			 Advisory Committee and the Trademark Public Advisory Committee on the
			 advisability of reducing any fees described in paragraph (1); and
					(B)after the consultation required under
			 subparagraph (A), may reduce such fees.
					(4)Role of the public advisory
			 committeeThe Director
			 shall—
					(A)submit to the Patent Public Advisory
			 Committee or the Trademark Public Advisory Committee, or both, as appropriate,
			 any proposed fee under paragraph (1) not less than 45 days before publishing
			 any proposed fee in the Federal Register;
					(B)provide the relevant advisory committee
			 described in subparagraph (A) a 30-day period following the submission of any
			 proposed fee, on which to deliberate, consider, and comment on such proposal,
			 and require that—
						(i)during such 30-day period, the relevant
			 advisory committee hold a public hearing related to such proposal; and
						(ii)the Director shall assist the relevant
			 advisory committee in carrying out such public hearing, including by offering
			 the use of Office resources to notify and promote the hearing to the public and
			 interested stakeholders;
						(C)require the relevant advisory committee to
			 make available to the public a written report detailing the comments, advice,
			 and recommendations of the committee regarding any proposed fee;
					(D)consider and analyze any comments, advice,
			 or recommendations received from the relevant advisory committee before setting
			 or adjusting any fee; and
					(E)notify, through the Chair and Ranking
			 Member of the Senate and House Judiciary Committees, the Congress of any final
			 rule setting or adjusting fees under paragraph (1).
					(5)Publication in the Federal
			 register
					(A)In generalAny rules prescribed under this subsection
			 shall be published in the Federal Register.
					(B)RationaleAny proposal for a change in fees under
			 this section shall—
						(i)be published in the Federal Register;
			 and
						(ii)include, in such publication, the specific
			 rationale and purpose for the proposal, including the possible expectations or
			 benefits resulting from the proposed change.
						(C)Public comment periodFollowing the publication of any proposed
			 fee in the Federal Register pursuant to subparagraph (A), the Director shall
			 seek public comment for a period of not less than 45 days.
					(6)Congressional comment periodFollowing the notification described in
			 paragraph (3)(E), Congress shall have not more than 45 days to consider and
			 comment on any final rule setting or adjusting fees under paragraph (1). No fee
			 set or adjusted under paragraph (1) shall be effective prior to the end of such
			 45-day comment period.
				(7)Rule of constructionNo rules prescribed under this subsection
			 may diminish—
					(A)an applicant’s rights under title 35,
			 United States Code, or the Trademark Act of 1946; or
					(B)any rights under a ratified treaty.
					(b)Fees for patent servicesDivision B of Public Law 108–447 is amended
			 in title VIII of the Departments of Commerce, Justice, and State, the
			 Judiciary, and Related Agencies Appropriations Act, 2005—
				(1)in subsections (a), (b), and (c) of section
			 801, by—
					(A)striking During and all that
			 follows through  2006, subsection and inserting
			 Subsection; and
					(B)striking shall be administered as
			 though that subsection reads and inserting is amended to
			 read;
					(2)in subsection (d) of section 801, by
			 striking During and all that follows through  2006,
			 subsection and inserting Subsection; and
				(3)in subsection (e) of section 801,
			 by—
					(A)striking During and all that
			 follows through 2006, subsection and inserting
			 Subsection; and
					(B)striking shall be administered as
			 though that subsection.
					(c)Adjustment of trademark feesDivision B of Public Law 108–447 is amended
			 in title VIII of the Departments of Commerce, Justice and State, the Judiciary
			 and Related Agencies Appropriations Act, 2005, in section 802(a) by striking
			 During fiscal years 2005, 2006 and 2007, and inserting
			 Until such time as the Director sets or adjusts the fees
			 otherwise,.
			(d)Effective date, applicability, and
			 transition provisionsDivision B of Public Law 108–447 is amended
			 in title VIII of the Departments of Commerce, Justice and State, the Judiciary
			 and Related Agencies Appropriations Act, 2005, in section 803(a) by striking
			 and shall apply only with respect to the remaining portion of fiscal
			 year 2005, 2006 and 2007.
			(e)Statutory authoritySection 41(d)(1)(A) of title 35, United
			 States Code, is amended by striking , and the Director may not increase
			 any such fee thereafter.
			(f)Rule of constructionNothing in this section shall be construed
			 to affect any other provision of Division B of Public Law 108–447, including
			 section 801(c) of title VIII of the Departments of Commerce, Justice and State,
			 the Judiciary and Related Agencies Appropriations Act, 2005.
			(g)DefinitionsIn this section, the following definitions
			 shall apply:
				(1)DirectorThe term Director means the
			 Director of the United States Patent and Trademark Office.
				(2)OfficeThe term Office means the
			 United States Patent and Trademark Office.
				(3)Trademark Act of 1946The term Trademark Act of
			 1946 means an Act entitled Act to provide for the registration
			 and protection of trademarks used in commerce, to carry out the provisions of
			 certain international conventions, and for other purposes, approved
			 July 5, 1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark
			 Act of 1946 or the Lanham Act).
				(h)Electronic filing incentive
				(1)In generalNotwithstanding any other provision of this
			 section, a fee of $400 shall be established for each application for an
			 original patent, except for a design, plant, or provisional application, that
			 is not filed by electronic means as prescribed by the Director. The fee
			 established by this subsection shall be reduced 50 percent for small entities
			 that qualify for reduced fees under section 41(h)(1) of title 35, United States
			 Code. All fees paid under this subsection shall be deposited in the Treasury as
			 an offsetting receipt that shall not be available for obligation or
			 expenditure.
				(2)Effective
			 dateThis subsection shall
			 become effective 60 days after the date of the enactment of this Act.
				(i)Reduction in
			 fees for small entity patentsThe Director shall reduce fees for
			 providing prioritized examination of utility and plant patent applications by
			 50 percent for small entities that qualify for reduced fees under section
			 41(h)(1) of title 35, United States Code, so long as the fees of the
			 prioritized examination program are set to recover the estimated cost of the
			 program.
			(j)Effective
			 dateExcept as provided in
			 subsection (h), the provisions of this section shall take effect upon the date
			 of the enactment of this Act.
			10.Supplemental examination
			(a)In generalChapter 25 of title 35, United States Code,
			 is amended by adding at the end the following:
				
					257.Supplemental examinations to consider,
				reconsider, or correct information
						(a)In generalA patent owner may request supplemental
				examination of a patent in the Office to consider, reconsider, or correct
				information believed to be relevant to the patent. Within 3 months of the date
				a request for supplemental examination meeting the requirements of this section
				is received, the Director shall conduct the supplemental examination and shall
				conclude such examination by issuing a certificate indicating whether the
				information presented in the request raises a substantial new question of
				patentability.
						(b)Reexamination OrderedIf a substantial new question of
				patentability is raised by 1 or more items of information in the request, the
				Director shall order reexamination of the patent. The reexamination shall be
				conducted according to procedures established by chapter 30, except that the
				patent owner shall not have the right to file a statement pursuant to section
				304. During the reexamination, the Director shall address each substantial new
				question of patentability identified during the supplemental examination,
				notwithstanding the limitations therein relating to patents and printed
				publication or any other provision of chapter 30.
						(c)Effect
							(1)In generalA patent shall not be held unenforceable on
				the basis of conduct relating to information that had not been considered, was
				inadequately considered, or was incorrect in a prior examination of the patent
				if the information was considered, reconsidered, or corrected during a
				supplemental examination of the patent. The making of a request under
				subsection (a), or the absence thereof, shall not be relevant to enforceability
				of the patent under section 282.
							(2)Exceptions
								(A)Prior allegationsThis subsection shall not apply to an
				allegation pled with particularity, or set forth with particularity in a notice
				received by the patent owner under section 505(j)(2)(B)(iv)(II) of the Federal
				Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(2)(B)(iv)(II)), before the date
				of a supplemental-examination request under subsection (a) to consider,
				reconsider, or correct information forming the basis for the allegation.
								(B)Patent enforcement actionsIn an action brought under section 337(a)
				of the Tariff Act of 1930 (19 U.S.C. 1337(a)), or section 281 of this title,
				this subsection shall not apply to any defense raised in the action that is
				based upon information that was considered, reconsidered, or corrected pursuant
				to a supplemental-examination request under subsection (a) unless the
				supplemental examination, and any reexamination ordered pursuant to the
				request, are concluded before the date on which the action is brought.
								(d)Fees and RegulationsThe Director shall, by regulation,
				establish fees for the submission of a request for supplemental examination of
				a patent, and to consider each item of information submitted in the request. If
				reexamination is ordered pursuant to subsection (a), fees established and
				applicable to ex parte reexamination proceedings under chapter 30 shall be paid
				in addition to fees applicable to supplemental examination. The Director shall
				promulgate regulations governing the form, content, and other requirements of
				requests for supplemental examination, and establishing procedures for
				conducting review of information submitted in such requests.
						(e)Rule of constructionNothing in this section shall be
				construed—
							(1)to preclude the imposition of sanctions
				based upon criminal or antitrust laws (including section 1001(a) of title 18,
				the first section of the Clayton Act, and section 5 of the Federal Trade
				Commission Act to the extent that section relates to unfair methods of
				competition);
							(2)to limit the authority of the Director to
				investigate issues of possible misconduct and impose sanctions for misconduct
				in connection with matters or proceedings before the Office; or
							(3)to limit the authority of the Director to
				promulgate regulations under chapter 3 relating to sanctions for misconduct by
				representatives practicing before the
				Office.
							.
			(b)Effective
			 dateThis section shall take
			 effect 1 year after the date of the enactment of this Act and shall apply to
			 patents issued before, on, or after that date.
			11.Residency of Federal Circuit
			 judges
			(a)In generalSection 44(c) of title 28, United States
			 Code, is amended—
				(1)by repealing the second sentence;
			 and
				(2)in the third sentence, by striking
			 state and inserting State.
				(b)No provision of
			 facilities authorizedThe repeal made by the amendment in
			 subsection (a)(1) shall not be construed to authorize the provision of any
			 court facilities or administrative support services outside of the District of
			 Columbia.
			(c)Effective
			 DateThis section shall take
			 effect on the date of enactment of this Act.
			12.Micro entity definedChapter 11 of title 35, United States Code,
			 is amended by adding at the end the following new section:
			
				123.Micro entity defined
					(a)In generalFor purposes of this title, the term
				micro entity means an applicant who makes a certification that the
				applicant—
						(1)qualifies as a small entity, as defined in
				regulations issued by the Director;
						(2)has not been named on 5 or more previously
				filed patent applications, not including applications filed in another country,
				provisional applications under section 111(b), or international applications
				filed under the treaty defined in section 351(a) for which the basic national
				fee under section 41(a) was not paid;
						(3)did not in the prior calendar year have a
				gross income, as defined in section 61(a) of the Internal Revenue Code (26
				U.S.C. 61(a)), exceeding 3 times the most recently reported median household
				income, as reported by the Bureau of Census; and
						(4)has not assigned, granted, conveyed, and is
				not under an obligation by contract or law to assign, grant, or convey, a
				license or other ownership interest in the particular application to an entity
				that had a gross income, as defined in section 61(a) of the Internal Revenue
				Code (26 U.S.C. 61(a)), exceeding 3 times the most recently reported median
				household income, as reported by the Bureau of the Census, in the calendar year
				preceding the calendar year in which the fee is being paid, other than an
				entity of higher education where the applicant is not an employee, a relative
				of an employee, or have any affiliation with the entity of higher
				education.
						(b)Applications
				resulting from prior employmentAn applicant is not considered to
				be named on a previously filed application for purposes of subsection (a)(2) if
				the applicant has assigned, or is under an obligation by contract or law to
				assign, all ownership rights in the application as the result of the
				applicant’s previous employment.
					(c)Foreign
				currency exchange rateIf an applicant’s or entity’s gross income
				in the preceding year is not in United States dollars, the average currency
				exchange rate, as reported by the Internal Revenue Service, during the
				preceding year shall be used to determine whether the applicant’s or entity’s
				gross income exceeds the threshold specified in paragraphs (3) or (4) of
				subsection (a).
					(d)State
				institutions of higher education
						(1)In
				GeneralFor purposes of this
				section, a micro entity shall include an applicant who certifies that—
							(A)the applicant's employer, from which the
				applicant obtains the majority of the applicant's income, is a State public
				institution of higher education, as defined in section 102 of the Higher
				Education Act of 1965 (20 U.S.C. 1002); or
							(B)the applicant has assigned, granted,
				conveyed, or is under an obligation by contract or law to assign, grant, or
				convey, a license or other ownership interest in the particular application to
				such State public institution.
							(2)Director's
				AuthorityThe Director may,
				in the Director's discretion, impose income limits, annual filing limits, or
				other limits on who may qualify as a micro entity pursuant to this subsection
				if the Director determines that such additional limits are reasonably necessary
				to avoid an undue impact on other patent applicants or owners or are otherwise
				reasonably necessary and appropriate. At least 3 months before any limits
				proposed to be imposed pursuant to this paragraph shall take effect, the
				Director shall inform the Committee on the Judiciary of the House of
				Representatives and the Committee on the Judiciary of the Senate of any such
				proposed
				limits.
						.
		13.Funding agreements
			(a)In generalSection 202(c)(7)(E)(i) of title 35,
			 United States Code, is amended—
				(1)by striking 75 percent and
			 inserting 15 percent; and
				(2)by striking 25 percent and
			 inserting 85 percent.
				(b)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of enactment of this Act and shall
			 apply to patents issued before, on, or after that date.
			14.Tax strategies deemed within the prior
			 art
			(a)In generalFor purposes of evaluating an invention
			 under section 102 or 103 of title 35, United States Code, any strategy for
			 reducing, avoiding, or deferring tax liability, whether known or unknown at the
			 time of the invention or application for patent, shall be deemed insufficient
			 to differentiate a claimed invention from the prior art.
			(b)DefinitionFor purposes of this section, the term
			 tax liability refers to any liability for a tax under any
			 Federal, State, or local law, or the law of any foreign jurisdiction, including
			 any statute, rule, regulation, or ordinance that levies, imposes, or assesses
			 such tax liability.
			(c)Rule of
			 constructionNothing in this section shall be construed to imply
			 that other business methods are patentable or that other business-method
			 patents are valid.
			(d)Effective date; applicabilityThis section shall take effect on the date
			 of enactment of this Act and shall apply to any patent application pending and
			 any patent issued on or after that date.
			(e)ExclusionThis
			 section does not apply to that part of an invention that is a method,
			 apparatus, computer program product, or system, that is used solely for
			 preparing a tax or information return or other tax filing, including one that
			 records, transmits, transfers, or organizes data related to such filing.
			15.Best mode requirement
			(a)In generalSection 282 of title 35, United State Code,
			 is amended in its second undesignated paragraph by striking paragraph (3) and
			 inserting the following:
				
					(3)Invalidity of the patent or any claim in
				suit for failure to comply with—
						(A)any requirement of section 112, except that
				the failure to disclose the best mode shall not be a basis on which any claim
				of a patent may be canceled or held invalid or otherwise unenforceable;
				or
						(B)any requirement of section
				251.
						. 
			(b)Conforming amendmentSections 119(e)(1) and 120 of title 35,
			 United States Code, are each amended by striking the first paragraph of
			 section 112 of this title and inserting section 112(a) (other
			 than the requirement to disclose the best mode).
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect upon the date of the enactment of this Act and
			 shall apply to proceedings commenced on or after that date.
			16.Technical amendments
			(a)Joint inventionsSection 116 of title 35, United States
			 Code, is amended—
				(1)in the first paragraph, by striking
			 When and inserting (a)
			 Joint
			 Inventions.—When;
				(2)in the second paragraph, by striking
			 If a joint inventor and inserting (b)
			 Omitted
			 Inventor.—If a joint inventor; and
				(3)in the third paragraph—
					(A)by striking Whenever and
			 inserting (c) Correction
			 of Errors in Application.—Whenever; and
					(B)by striking and such error arose
			 without any deceptive intent on his part,.
					(b)Filing of application in foreign
			 countrySection 184 of title
			 35, United States Code, is amended—
				(1)in the first paragraph—
					(A)by striking Except when and
			 inserting (a) Filing in
			 Foreign Country.—Except when; and
					(B)by striking and without deceptive
			 intent;
					(2)in the second paragraph, by striking
			 The term and inserting (b)
			 Application.—The term; and
				(3)in the third paragraph, by striking
			 The scope and inserting (c)
			 Subsequent modifications,
			 amendments, and supplements.—The scope.
				(c)Filing without a licenseSection 185 of title 35, United States
			 Code, is amended by striking and without deceptive
			 intent.
			(d)Reissue of defective patentsSection 251 of title 35, United States
			 Code, is amended—
				(1)in the first paragraph—
					(A)by striking Whenever and
			 inserting (a) In
			 general.—Whenever; and
					(B)by striking without any deceptive
			 intention;
					(2)in the second paragraph, by striking
			 The Director and inserting (b)
			 Multiple reissued
			 patents.—The Director;
				(3)in the third paragraph, by striking
			 The provisions and inserting (c)
			 Applicability of this
			 title.—The provisions; and
				(4)in the last paragraph, by striking
			 No reissued patent and inserting (d)
			 Reissue patent enlarging scope
			 of claims.—No reissued patent.
				(e)Effect of reissueSection 253 of title 35, United States
			 Code, is amended—
				(1)in the first paragraph, by striking
			 Whenever, without any deceptive intention and inserting
			 (a) In
			 general.—Whenever; and
				(2)in the second paragraph, by striking
			 in like manner and inserting (b)
			 Additional disclaimer or
			 dedication.—In the manner set forth in subsection
			 (a),.
				(f)Correction of named inventorSection 256 of title 35, United States
			 Code, is amended—
				(1)in the first paragraph—
					(A)by striking Whenever and
			 inserting (a) Correction.—Whenever; and
					(B)by striking and such error arose
			 without any deceptive intention on his part; and
					(2)in the second paragraph, by striking
			 The error and inserting (b)
			 Patent valid if error
			 corrected.—The error.
				(g)Presumption of validitySection 282 of title 35, United States
			 Code, is amended—
				(1)in the first undesignated paragraph—
					(A)by striking A patent and
			 inserting (a) In
			 general.—A patent; and
					(B)by striking the third sentence;
					(2)in the second undesignated paragraph, by
			 striking The following and inserting (b)
			 Defenses.—The
			 following; and
				(3)in the third undesignated paragraph, by
			 striking In actions and inserting (c)
			 Notice of actions; actions
			 during extension of patent term.—In actions.
				(h)Action for infringementSection 288 of title 35, United States
			 Code, is amended by striking , without deceptive
			 intention,.
			(i)Reviser's notes
				(1)Section 3(e)(2) of title 35, United States
			 Code, is amended by striking this Act, and inserting that
			 Act,.
				(2)Section 202 of title 35, United States
			 Code, is amended—
					(A)in subsection (b)(3), by striking
			 the section 203(b) and inserting section 203(b);
			 and
					(B)in subsection (c)(7)—
						(i)in subparagraph (D), by striking
			 except where it proves and all that follows through ;
			 and and inserting: except where it is determined to be
			 infeasible following a reasonable inquiry, a preference in the licensing of
			 subject inventions shall be given to small business firms; and;
			 and
						(ii)in subparagraph (E)(i), by striking
			 as described above in this clause (D); and inserting
			 described above in this clause;.
						(3)Section 209(d)(1) of title 35, United
			 States Code, is amended by striking nontransferrable and
			 inserting nontransferable.
				(4)Section 287(c)(2)(G) of title 35, United
			 States Code, is amended by striking any state and inserting
			 any State.
				(5)Section 371(b) of title 35, United States
			 Code, is amended by striking of the treaty and inserting
			 of the treaty..
				(j)Unnecessary references
				(1)In generalTitle 35, United States Code, is amended by
			 striking of this title each place that term appears.
				(2)ExceptionThe amendment made by paragraph (1) shall
			 not apply to the use of such term in the following sections of title 35, United
			 States Code:
					(A)Section 1(c).
					(B)Section 101.
					(C)Subsections (a) and (b) of section
			 105.
					(D)The first instance of the use of such term
			 in section 111(b)(8).
					(E)Section 157(a).
					(F)Section 161.
					(G)Section 164.
					(H)Section 171.
					(I)Section 251(c), as so designated by this
			 section.
					(J)Section 261.
					(K)Subsections (g) and (h) of section
			 271.
					(L)Section 287(b)(1).
					(M)Section 289.
					(N)The first instance of the use of such term
			 in section 375(a).
					(k)Effective
			 dateThe amendments made by
			 this section shall take effect 1 year after the date of the enactment of this
			 Act and shall apply to proceedings commenced on or after that effective
			 date.
			17.Clarification of jurisdiction
			(a)Short titleThis section may be cited as the
			 Intellectual Property Jurisdiction Clarification Act of
			 2011.
			(b)State court jurisdictionSection 1338(a) of title 28, United States
			 Code, is amended by striking the second sentence and inserting the following:
			 No State court shall have jurisdiction over any claim for relief arising
			 under any Act of Congress relating to patents, plant variety protection, or
			 copyrights..
			(c)Court of appeals for the Federal
			 CircuitSection 1295(a)(1) of
			 title 28, United States Code, is amended to read as follows:
				
					(1)of an appeal from a final decision of a
				district court of the United States, the District Court of Guam, the District
				Court of the Virgin Islands, or the District Court of the Northern Mariana
				Islands, in any civil action arising under, or in any civil action in which a
				party has asserted a compulsory counterclaim arising under, any Act of Congress
				relating to patents or plant variety
				protection;
					.
			(d)Removal
				(1)In generalChapter 89 of title 28, United States Code,
			 is amended by adding at the end the following new section:
					
						1454.Patent, plant variety protection, and
				copyright cases
							(a)In generalA civil action in which any party asserts a
				claim for relief arising under any Act of Congress relating to patents, plant
				variety protection, or copyrights may be removed to the district court of the
				United States for the district and division embracing the place where such
				action is pending.
							(b)Special rulesThe removal of an action under this section
				shall be made in accordance with section 1446 of this chapter, except that if
				the removal is based solely on this section—
								(1)the action may be removed by any party;
				and
								(2)the time limitations contained in section
				1446(b) may be extended at any time for cause shown.
								(c)Derivative jurisdiction not
				requiredThe court to which a
				civil action is removed under this section is not precluded from hearing and
				determining any claim in such civil action because the State court from which
				such civil action is removed did not have jurisdiction over that claim.
							(d)RemandIf a civil action is removed solely under
				this section, the district court—
								(1)shall remand all claims that are neither a
				basis for removal under subsection (a) nor within the original or supplemental
				jurisdiction of the district court under any Act of Congress; and
								(2)may, under the circumstances specified in
				section 1367(c), remand any claims within the supplemental jurisdiction of the
				district court under section
				1367.
								.
				(2)Conforming amendmentThe table of sections for chapter 89 of
			 title 28, United States Code, is amended by adding at the end the following new
			 item:
					
						
							1454. Patent, plant variety
				protection, and copyright
				cases.
						
						.
				(e)Transfer by Court of Appeals for the
			 Federal Circuit
				(1)In generalChapter 99 of title 28, United States Code,
			 is amended by adding at the end the following new section:
					
						1632.Transfer by the Court of Appeals for the
				Federal CircuitWhen a case is
				appealed to the Court of Appeals for the Federal Circuit under section
				1295(a)(1), and no claim for relief arising under any Act of Congress relating
				to patents or plant variety protection is the subject of the appeal by any
				party, the Court of Appeals for the Federal Circuit shall transfer the appeal
				to the court of appeals for the regional circuit embracing the district from
				which the appeal has been
				taken.
						.
				(2)Conforming amendmentThe table of sections for chapter 99 of
			 title 28, United States Code, is amended by adding at the end the following new
			 item:
					
						
							1632. Transfer by the Court of
				Appeals for the Federal
				Circuit.
						
						.
				(f)Effective
			 dateThe amendments made by
			 this section shall apply to any civil action commenced on or after the date of
			 the enactment of this Act.
			18.Transitional
			 program for covered business-method patents
			(a)ReferencesExcept
			 as otherwise expressly provided, wherever in this section language is expressed
			 in terms of a section or chapter, the reference shall be considered to be made
			 to that section or chapter in title 35, United States Code.
			(b)Transitional
			 program
				(1)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 issue regulations establishing and implementing a transitional post-grant
			 review proceeding for review of the validity of covered business-method
			 patents. The transitional proceeding implemented pursuant to this subsection
			 shall be regarded as, and shall employ the standards and procedures of, a
			 post-grant review under chapter 32, subject to the following exceptions and
			 qualifications:
					(A)Section 321(c)
			 and subsections (e)(2), (f), and (g) of section 325 shall not apply to a
			 transitional proceeding.
					(B)A person may not
			 file a petition for a transitional proceeding with respect to a covered
			 business-method patent unless the person or his real party in interest has been
			 sued for infringement of the patent or has been charged with infringement under
			 that patent.
					(C)A petitioner in a
			 transitional proceeding who challenges the validity of 1 or more claims in a
			 covered business-method patent on a ground raised under section 102 or 103 as
			 in effect on the day prior to the date of enactment of this Act may support
			 such ground only on the basis of—
						(i)prior art that is
			 described by section 102(a) (as in effect on the day prior to the date of
			 enactment of this Act); or
						(ii)prior art
			 that—
							(I)discloses the
			 invention more than 1 year prior to the date of the application for patent in
			 the United States; and
							(II)would be
			 described by section 102(a) (as in effect on the day prior to the date of
			 enactment of this Act) if the disclosure had been made by another before the
			 invention thereof by the applicant for patent.
							(D)The petitioner in
			 a transitional proceeding, or his real party in interest, may not assert either
			 in a civil action arising in whole or in part under section 1338 of title 28,
			 United States Code, or in a proceeding before the International Trade
			 Commission that a claim in a patent is invalid on any ground that the
			 petitioner raised during a transitional proceeding that resulted in a final
			 written decision.
					(E)The Director may
			 institute a transitional proceeding only for a patent that is a covered
			 business-method patent.
					(2)Effective
			 dateThe regulations issued pursuant to paragraph (1) shall take
			 effect on the date that is 1 year after the date of enactment of this Act and
			 shall apply to all covered business-method patents issued before, on, or after
			 such date of enactment, except that the regulations shall not apply to a patent
			 described in the first sentence of section 5(f)(2) of this Act during the
			 period that a petition for post-grant review of that patent would satisfy the
			 requirements of section 321(c).
				(3)Sunset
					(A)In
			 generalThis subsection, and the regulations issued pursuant to
			 this subsection, are repealed effective on the date that is 4 years after the
			 date that the regulations issued pursuant to paragraph (1) take effect.
					(B)ApplicabilityNotwithstanding
			 subparagraph (A), this subsection and the regulations implemented pursuant to
			 this subsection shall continue to apply to any petition for a transitional
			 proceeding that is filed prior to the date that this subsection is repealed
			 pursuant to subparagraph (A).
					(c)Request for
			 stay
				(1)In
			 generalIf a party seeks a stay of a civil action alleging
			 infringement of a patent under section 281 in relation to a transitional
			 proceeding for that patent, the court shall decide whether to enter a stay
			 based on—
					(A)whether a stay,
			 or the denial thereof, will simplify the issues in question and streamline the
			 trial;
					(B)whether discovery
			 is complete and whether a trial date has been set;
					(C)whether a stay,
			 or the denial thereof, would unduly prejudice the nonmoving party or present a
			 clear tactical advantage for the moving party; and
					(D)whether a stay,
			 or the denial thereof, will reduce the burden of litigation on the parties and
			 on the court.
					(2)ReviewA
			 party may take an immediate interlocutory appeal from a district court’s
			 decision under paragraph (1). The United States Court of Appeals for the
			 Federal Circuit shall review the district court’s decision to ensure consistent
			 application of established precedent, and such review may be de novo.
				(d)DefinitionFor
			 purposes of this section, the term covered business method
			 patent means a patent that claims a method or corresponding apparatus
			 for performing data processing operations utilized in the practice,
			 administration, or management of a financial product or service, except that
			 the term shall not include patents for technological inventions. Solely for the
			 purpose of implementing the transitional proceeding authorized by this
			 subsection, the Director shall prescribe regulations for determining whether a
			 patent is for a technological invention.
			(e)Rule of
			 constructionNothing in this section shall be construed as
			 amending or interpreting categories of patent-eligible subject matter set forth
			 under section 101.
			19.Travel expenses
			 and payment of administrative judges
			(a)Authority To
			 cover certain travel related expensesSection 2(b)(11) of title 35, United States
			 Code, is amended by inserting , and the Office is authorized to expend
			 funds to cover the subsistence expenses and travel-related expenses, including
			 per diem, lodging costs, and transportation costs, of non-federal employees
			 attending such programs after world.
			(b)Payment of
			 administrative judgesSection 3(b) of title 35, United States
			 Code, is amended by adding at the end the following:
				
					(6)Administrative
				patent judges and administrative trademark judgesThe Director
				has the authority to fix the rate of basic pay for the administrative patent
				judges appointed pursuant to section 6 of this title and the administrative
				trademark judges appointed pursuant to section 17 of the Trademark Act of 1946
				(15 U.S.C. 1067) at not greater than the rate of basic pay payable for Level
				III of the Executive Schedule. The payment of a rate of basic pay under this
				paragraph shall not be subject to the pay limitation of section 5306(e) or 5373
				of title
				5.
					.
			20.Patent and
			 Trademark Office funding
			(a)DefinitionsIn this section, the following definitions
			 shall apply:
				(1)DirectorThe
			 term Director means the Director of the United States Patent and
			 Trademark Office.
				(2)FundThe
			 term Fund means the public enterprise revolving fund established
			 under subsection (c).
				(3)OfficeThe
			 term Office means the United States Patent and Trademark
			 Office.
				(4)Trademark Act
			 of 1946The term Trademark Act of 1946 means an
			 Act entitled Act to provide for the registration and protection of
			 trademarks used in commerce, to carry out the provisions of certain
			 international conventions, and for other purposes, approved July 5,
			 1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act
			 of 1946 or the Lanham Act).
				(5)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary of Commerce for Intellectual Property.
				(b)Funding
				(1)In
			 generalSection 42 of title 35, United States Code, is
			 amended—
					(A)in subsection
			 (b), by striking Patent and Trademark Office Appropriation
			 Account and inserting United States Patent and Trademark Office
			 Public Enterprise Fund; and
					(B)in subsection
			 (c), in the first sentence—
						(i)by
			 striking To the extent and all that follows through
			 fees and inserting Fees; and
						(ii)by
			 striking shall be collected by and shall be available to the
			 Director and inserting shall be collected by the Director and
			 shall be available until expended.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 the later of—
					(A)October 1, 2011;
			 or
					(B)the first day of
			 the first fiscal year that begins after the date of the enactment of this
			 Act.
					(c)USPTO Revolving
			 fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund to be
			 known as the United States Patent and Trademark Office Public Enterprise
			 Fund. Any amounts in the Fund shall be available for use by the
			 Director without fiscal year limitation.
				(2)Derivation of
			 resourcesThere shall be deposited into the Fund on or after the
			 effective date of subsection (b)(1)—
					(A)any fees
			 collected under sections 41, 42, and 376 of title 35, United States Code,
			 provided that notwithstanding any other provision of law, if such fees are
			 collected by, and payable to, the Director, the Director shall transfer such
			 amounts to the Fund, provided, however, that no funds collected pursuant to
			 section 9(h) of this Act or section 1(a)(2) of Public Law 111–45 shall be
			 deposited in the Fund; and
					(B)any fees
			 collected under section 31 of the Trademark Act of 1946 (15 U.S.C.
			 1113).
					(3)ExpensesAmounts
			 deposited into the Fund under paragraph (2) shall be available, without fiscal
			 year limitation, to cover—
					(A)all expenses to
			 the extent consistent with the limitation on the use of fees set forth in
			 section 42(c) of title 35, United States Code, including all administrative and
			 operating expenses, determined in the discretion of the Under Secretary to be
			 ordinary and reasonable, incurred by the Under Secretary and the Director for
			 the continued operation of all services, programs, activities, and duties of
			 the Office relating to patents and trademarks, as such services, programs,
			 activities, and duties are described under—
						(i)title 35, United
			 States Code; and
						(ii)the Trademark
			 Act of 1946; and
						(B)all expenses
			 incurred pursuant to any obligation, representation, or other commitment of the
			 Office.
					(d)Annual
			 reportNot later than 60 days after the end of each fiscal year,
			 the Under Secretary and the Director shall submit a report to Congress which
			 shall—
				(1)summarize the
			 operations of the Office for the preceding fiscal year, including financial
			 details and staff levels broken down by each major activity of the
			 Office;
				(2)detail the
			 operating plan of the Office, including specific expense and staff needs for
			 the upcoming fiscal year;
				(3)describe the long
			 term modernization plans of the Office;
				(4)set forth details
			 of any progress towards such modernization plans made in the previous fiscal
			 year; and
				(5)include the
			 results of the most recent audit carried out under subsection (f).
				(e)Annual spending
			 plan
				(1)In
			 generalNot later than 30 days after the beginning of each fiscal
			 year, the Director shall notify the Committees on Appropriations of both Houses
			 of Congress of the plan for the obligation and expenditure of the total amount
			 of the funds for that fiscal year in accordance with section 605 of the
			 Science, State, Justice, Commerce, and Related Agencies Appropriations Act,
			 2006 (Public Law 109–108; 119 Stat. 2334).
				(2)ContentsEach
			 plan under paragraph (1) shall—
					(A)summarize the
			 operations of the Office for the current fiscal year, including financial
			 details and staff levels with respect to major activities; and
					(B)detail the
			 operating plan of the Office, including specific expense and staff needs, for
			 the current fiscal year.
					(f)AuditThe
			 Under Secretary shall, on an annual basis, provide for an independent audit of
			 the financial statements of the Office. Such audit shall be conducted in
			 accordance with generally acceptable accounting procedures.
			(g)BudgetThe
			 Fund shall prepare and submit each year to the President a business-type budget
			 in a manner, and before a date, as the President prescribes by regulation for
			 the budget program.
			21.Satellite
			 Offices
			(a)EstablishmentSubject
			 to available resources, the Director may establish 3 or more satellite offices
			 in the United States to carry out the responsibilities of the Patent and
			 Trademark Office.
			(b)PurposeThe
			 purpose of the satellite offices established under subsection (a) are
			 to—
				(1)increase outreach
			 activities to better connect patent filers and innovators with the Patent and
			 Trademark Office;
				(2)enhance patent
			 examiner retention;
				(3)improve
			 recruitment of patent examiners; and
				(4)decrease the
			 number of patent applications waiting for examination and improve the quality
			 of patent examination.
				(c)Required
			 considerationsIn selecting the locale of each satellite office
			 to be established under subsection (a), the Director—
				(1)shall ensure
			 geographic diversity among the offices, including by ensuring that such offices
			 are established in different States and regions throughout the Nation;
				(2)may rely upon any
			 previous evaluations by the Patent and Trademark Office of potential locales
			 for satellite offices, including any evaluations prepared as part of the Patent
			 and Trademark Office's Nationwide Workforce Program that resulted in the 2010
			 selection of Detroit, Michigan as the first ever satellite office of the Patent
			 and Trademark Office; and
				(3)nothing in the
			 preceding paragraph shall constrain the Patent and Trademark Office to only
			 consider its prior work from 2010. The process for site selection shall be
			 open.
				(d)Phase-inThe
			 Director shall satisfy the requirements of subsection (a) over the 3-year
			 period beginning on the date of enactment of this Act.
			(e)Report to
			 CongressNot later than the end of the first fiscal year that
			 occurs after the date of the enactment of this Act, and each fiscal year
			 thereafter, the Director shall submit a report to Congress on—
				(1)the rationale of
			 the Director in selecting the locale of any satellite office required under
			 subsection (a);
				(2)the progress of
			 the Director in establishing all such satellite offices; and
				(3)whether the
			 operation of existing satellite offices is achieving the purposes required
			 under subsection (b).
				(f)DefinitionsIn this section, the following definitions
			 shall apply:
				(1)DirectorThe
			 term Director means the Director of the United States Patent and
			 Trademark Office.
				(2)Patent and
			 Trademark OfficeThe term Patent and Trademark
			 Office means the United States Patent and Trademark Office.
				22.Patent
			 Ombudsman Program for small business concernsSubject to available resources, the Director
			 may establish in the United States Patent and Trademark Office a Patent
			 Ombudsman Program. The duties of the Program's staff shall include providing
			 support and services relating to patent filings to small business
			 concerns.
		23.Priority
			 examination for technologies important to American
			 competitivenessSection
			 2(b)(2) of title 35, United States Code, is amended—
			(1)in subparagraph
			 (E), by striking ; and and inserting a semicolon;
			(2)in subparagraph
			 (F), by striking the semicolon and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(G)may, subject to
				any conditions prescribed by the Director and at the request of the patent
				applicant, provide for prioritization of examination of applications for
				products, processes, or technologies that are important to the national economy
				or national competitiveness without recovering the aggregate extra cost of
				providing such prioritization, notwithstanding section 41 or any other
				provision of
				law;
					.
			24.Designation of
			 Detroit satellite office
			(a)DesignationThe
			 satellite office of the United States Patent and Trademark Office to be located
			 in Detroit, Michigan shall be known and designated as the Elijah J.
			 McCoy United States Patent and Trademark Office.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the satellite office of the United States Patent and Trademark
			 Office to be located in Detroit, Michigan referred to in subsection (a) shall
			 be deemed to be a reference to the Elijah J. McCoy United States Patent
			 and Trademark Office.
			25.Effective date
			Except as otherwise provided in this Act,
			 the provisions of this Act shall take effect 1 year after the date of the
			 enactment of this Act and shall apply to any patent issued on or after that
			 effective date.
			26.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
	
		
			Passed the Senate March 8, 2011.
			
			Secretary
		
	
	
	
